EXHIBIT 10.2

         
 
  * * *   TEXT OMITTED AND FILED SEPARATELY
 
      CONFIDENTIAL TREATMENT REQUESTED
 
      UNDER 17 C.F.R. SECTIONS 200.80(b)(3),
 
      200.80(b)(4) and 230.406

EXECUTION COPY
ORBCOMM GENERATION 2 PROCUREMENT AGREEMENT
This ORBCOMM Procurement Agreement is made and entered into as of the 5th day of
May, 2008 (the “Effective Date” or “Start” or “Start Date”) between ORBCOMM Inc,
a Delaware corporation (“ORBCOMM”) with offices located at 21700 Atlantic
Boulevard, Dulles, VA 20166 and SIERRA NEVADA CORPORATION, a Nevada corporation
with offices located at 444 Salomon Circle, Sparks, NV 89434 (“SNC” or
“SUPPLIER”).
WITNESSETH
WHEREAS ORBCOMM desires to purchase from SUPPLIER, and SUPPLIER desires to
provide and sell to ORBCOMM, Eighteen (18) Flight Satellites, one (1) Flatsat
Unit, one (1) Satellite Simulator, up to thirty (30) Optional Satellites, any
required Ground Support Equipment and the Launch Support Services as specified
in the Specification and Statement of Work.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
ARTICLE 1 — DEFINITIONS
Except as otherwise specifically defined herein, capitalized terms in this
Agreement have the following meanings:
“Agreement” shall mean this agreement, including all referenced Exhibits hereto.
References to “Exhibits” mean the exhibits listed in Article 16. Section numbers
refer to sections in this document unless an Exhibit is expressly referenced.
“Business Days” shall mean each Monday through Friday, with the exception of
public holidays in the State of Virginia when banks are not required to be open.
“Costs” shall mean reasonable, out-of-pocket, and documented costs actually
incurred by a party to perform a particular task, calculated on an incremental
basis (i.e., only such costs as are incurred in performing the particular task
requested over and above costs that said party would have incurred in any event
in accordance with its obligations under this Agreement or otherwise), with
labor billed at the rates and in accordance with the billing while in travel
policies shown in Exhibit B, “Labor Rates and Travel Policies,” and
subcontracts, travel and material billed at Cost plus [* * *]%;provided:
(i) there shall be no markup on the cost of insurance, shipping, or in
connection with any task the underlying Cost of which is less than $100,000;
(2) no markup on charges to SNC from MicroSat Systems or any other affiliate of
SNC; and (3) no SNC (or affiliate) general administrative or overhead charges
shall be billed other than as already reflected in the specified labor rates.

 

 



--------------------------------------------------------------------------------



 



“Data and Documentation” shall mean all test and other data and documentation to
be provided by SUPPLIER to ORBCOMM under this Agreement, as defined in
Section 11 of the SOW.
“Defect” shall mean any failure of any Satellite or any other Deliverable to
meet the specifications, including (without limitation), as to the reliability,
as defined in Exhibit A, Statement of Work and Specifications.
“Deliverable(s)” shall mean the Satellites(s) and all goods, including
associated Data and Documentation, and Services to be provided by SUPPLIER or
its subcontractors to ORBCOMM under this Agreement.
“Delivery” or “Delivered” shall mean delivery by SUPPLIER of the applicable
Deliverable to ORBCOMM in accordance with the SOW and Satellite Specification.
The obligation to Deliver includes all necessary and appropriate packing,
shipment, and insurance, subject to Section 4.4(b) of this Agreement below, in
accordance with the SOW and the standard of care stated herein.
“Design Life” shall have the meaning set forth in Section 3.2 of the
Specification.
“Flatsat” shall have the meaning set forth in Section 2.4 of the SOW.
“Flight Satellite” shall have the meaning set forth in Section 2.1 of the SOW.
“Force Majeure Event” shall have the meaning specified in Section 15.2 of this
Agreement.
“Ground Support Equipment” shall have the meaning set forth in Section 2.2 of
the SOW.
“Initial Order” shall mean the eighteen (18) Flight Satellites, Launch Support
Services, and all other Deliverables to be provided by SUPPLIER to ORBCOMM, with
the exception of any Optional Satellites.
“IOT” shall mean the in-orbit tests of each Satellite to be performed by
SUPPLIER in accordance with the SOW.
“Launch” shall mean the moment of intentional ignition of the Launch Vehicle
used to launch the ORBCOMM Satellite to which the Launch Vehicle has been
integrated; provided that the definition shall be modified as necessary to
reflect the appropriate language for the specific launch vehicle to be employed.
“Launch Contract” shall, subject to Section 4.8 hereof, mean a contract that
ORBCOMM shall enter into with a Launch Vehicle supplier for the Launch of one or
more of the Flight Satellites to be Delivered hereunder.
“Launch Support Services” shall mean the services specified in Section 3 of the
SOW.
“Launch Site” shall mean the location at which the Launch is scheduled to occur.
“Launch Vehicle(s)” or “LV(s)” shall mean the launch vehicle(s) designated by
ORBCOMM in accordance with the terms of this Agreement, to be used for the
Launch of the Flight Satellites.

 

Page 2



--------------------------------------------------------------------------------



 



“Major Subcontractors” shall mean the “Team Members” and any person or entity
that individually and/or collectively among its affiliated entities and its or
their subcontractors is or will be supplying any product(s) or service(s) or
other work of any kind of the Work specified herein for an amount equal to or in
excess of one million, five hundred thousand United States Dollars (U.S.
$1,500,000).
“Milestone(s)” shall mean the criteria for payment and the completion of Work
set forth in Article 5 hereto and in the Work Schedule, as applicable.
“Optional Satellite(s)” shall have the meaning specified in Section 2.1(b)
hereof.
“Pre-Shipment Review” or “PSR” shall have the meaning set forth in Section 7.3.7
of the SOW.
“Price” shall mean the price specified herein as applicable to the Initial Order
or any Optional Satellites that have been ordered.
“Project Software and Software Documentation” shall mean all software and
software documentation to be provided by SUPPLIER to ORBCOMM in accordance with
Section 4 of the SOW.
“Project” shall mean the totality of efforts described in the Statement of Work
and directed toward timely achievement of the ORBCOMM satellite program.
“Ready to Ship” shall mean the time after the Successful Completion of the
Pre-Shipment Review when a Flight Satellite is transferred by SUPPLIER, properly
packed, to an insured freight forwarder, approved in writing by ORBCOMM, for
transfer of the Flight Satellite to the Launch Site.
“Satellite(s)” shall mean the satellites to be provided by SUPPLIER, including
an Automatic Identification System (AIS) receiver meeting all requirements of
the Specifications and Statement of Work.
“Satellite Simulator” shall have the meaning set forth in Section 2.5 of the SOW
“Satellite Specifications” or “Specifications” shall mean the Satellite
specifications attached hereto as Exhibit A, Part 1B.
“Services” shall mean all services to be provided by SUPPLIER to ORBCOMM as
specified in this Agreement, including, without limitation, all of the Satellite
integration, Launch Support Services and in-orbit support items shown the SOW.
“Shipset” or (“SS”) shall mean the set of spacecraft to be Launched on an
individual Launch Vehicle. For the Initial Order of eighteen (18) Flight
Satellites, subject to Section 2.5, each Shipset shall consist of six Flight
Satellites.
“Statement of Work” or “SOW” shall mean the attached hereto as Exhibit A,
Part 1A.
“Successful Completion” or “Successfully Completed” as to contractually required
test(s) or milestone(s) shall mean that the relevant task(s) and test(s) have
been completed and the corresponding test report(s) and test data, as defined in
the SOW, if applicable, have been Delivered to ORBCOMM and the item has been
demonstrated, through all contractually required tests and as shown in test
data, to conform to the applicable requirements of the Specifications, without
any unresolved open material actions items arising out of tests, inspections, or
acceptance processes, Defects, anomalies, or liens, unless waived in writing by
ORBCOMM.

 

Page 3



--------------------------------------------------------------------------------



 



“Successful Operation” or “Successfully Operating” shall mean that the Satellite
has been shown at IOT to meet and thereafter has continuously met and is meeting
the standard for Successful Operation in accordance set forth in Section 2.11 of
the SOW at and before the relevant time hereunder.
“Team Members” shall have the meaning set forth in Section 4.7 hereof.
“Unlaunched Satellite” shall mean a Satellite which has not yet been Launched.
“Work” shall mean all contractually required labor, Services, acts (including
tests to be performed), items, materials, articles, Data and Documentation,
equipment, matters and things to be furnished by SUPPLIER to, or performed by
SUPPLIER (and/or its subcontractors) for, ORBCOMM in the performance of this
Agreement.
“Work Schedule” shall mean the schedule for the completion of Work as shown in
Article 3 of this Agreement.
ARTICLE 2 — SCOPE OF WORK. Consistent with the terms and conditions set forth
herein, SUPPLIER shall furnish the management, labor, facilities and materials
required for the performance by it of the following Work:
Section 2.1 — Construction of Satellites, Launch Support Services, and
Associated Deliverables.
(a) SUPPLIER shall design, manufacture, test and Deliver to ORBCOMM eighteen
(18) Flight Satellites, associated Launch Support Services, the Satellite Ground
Support Equipment, the Satellite Simulator and the FlatSat in accordance with
the Statement of Work and the Specifications.
(b) ORBCOMM shall have the option (the “Option”), to be exercised in writing, in
whole or in part and from time to time, as set forth in this Agreement, to
require SUPPLIER to manufacture, test and Deliver to ORBCOMM up to thirty
(30) additional Flight Satellites (the “Optional Satellites”). Except as
expressly provided herein or the SOW, SUPPLIER shall have the same obligations
with respect to each Optional Satellite as it does with respect to the Initial
Order.
(c) With respect to the transportation of the Flight Satellites to the
applicable Launch Site, SUPPLIER shall be responsible for obtaining export
licenses, in accordance with Section 2.7 of this Agreement, packing the Flight
Satellites as required under the SOW, and for contracting with a qualified
freight forwarder for the timely delivery of the Flight Satellites to the
applicable Launch Site; provided that the freight forwarder’s reasonable charges
to do so, including for insurance while in transport, shall be a billable Cost
from SUPPLIER to ORBCOMM.
Section 2.2 — Data and Documentation. SUPPLIER shall prepare, develop and submit
to ORBCOMM the Data and Documentation as and when set forth in the SOW and the
Specifications.
Section 2.3 — Other Deliverables. SUPPLIER shall design, manufacture, test,
and/or, in the case of Services, provide all other Deliverables as and when
specified in the SOW and the Specifications.

 

Page 4



--------------------------------------------------------------------------------



 



Section 2.4 Flight Satellite Storage. SUPPLIER shall store one or more of the
Flight Satellites in appropriately environmentally controlled and secured
facilities, under conditions as more particularly described in Section 2.7 of
the SOW. SUPPLIER shall insure the Flight Satellite while in storage and shall
be responsible for its risk of loss. SUPPLIER shall bear the cost of storage and
insurance until the Flight Satellite is Ready to Ship, subject to the following:
If delays in shipment of a Shipset caused by ORBCOMM are in excess of ninety
(90) days (the “Storage Grace Period”), ORBCOMM shall pay SUPPLIER $[* *
*]/month (pro rated for partial months) per Shipset for such delays in excess of
the Storage Grace Period. Such charge includes, without limitation, the cost of
insurance to be obtained by SUPPLIER. In addition, if ORBCOMM causes a delay in
shipment in excess of six (6) months, ORBCOMM shall pay SUPPLIER for and
necessary acceptance testing on a Cost basis, to include associated SUPPLIER and
subcontractor labor.
Section 2.5 — Launch Vehicle and Launch Site. With respect to each Shipset,
ORBCOMM shall provide notice to SUPPLIER of the selected Launch Vehicle(s) and
Launch Site(s) to SUPPLIER twelve (12) months prior to the scheduled
Pre-Shipment Review of said Shipset. ORBCOMM shall make its selection from the
following types:

  (i)  
Strela;
    (ii)  
Minotaur IV; and
    (iii)  
PSLV

Use of a different Launch Vehicle than specified or of more than one Launch
Vehicle type for the first eighteen (18) satellites shall be subject to the
provisions of Article 9 hereof (Changes) as to any effects on price and/or
schedule.
Section 2.6 — Regulatory Matters. The SUPPLIER shall obtain and maintain all
necessary or appropriate regulatory consents, including, without limitation, as
may be required under United States or foreign export laws and regulations to
perform and provide all Services and Work specified herein, including, without
limitation, the export of the Satellites.
ARTICLE 3 — WORK SCHEDULE AND DELIVERY
Section 3.1 — Delivery; Completion of Pre-Shipment Reviews.
(a) Delivery; Pre-Shipment Review. The FlatSat shall be Delivered no later than
thirty-seven (37) months after the Effective Date and the Satellite Simulator
shall be Delivered no later than twelve (12) months after the Effective Date.
The Pre-Shipment Review shall be Successfully Completed: (i) for the first six
(6) Flight Satellites no later than twenty-four (24) months after the Effective
Date; (ii) the next set of six (6) Flight Satellites out of the Initial Order no
later than thirty-one (31) months after the Effective Date; and the last set of
six (6) Flight Satellites out of the Initial Order no later than thirty-six
(36) months after the Effective Date. All other Deliverables shall be Delivered
by the applicable time specified in the SOW and, in the case of the Optional
Satellites, by application of such schedules consistent with the required
Delivery dates therefor.

 

Page 5



--------------------------------------------------------------------------------



 



(b) Optional Satellite Pre-Shipment Review. Pre-Shipment Review of each of the
Optional Satellites shall be Successfully Completed no later than as shown in
the following schedule:

                      Satellite Minimum     PSR Dates   Exercise Date   Quantity
    (subject to Section 5.1(d) below)  
On or before Effective Date Plus nine months
    3     Order Date Plus [* * *] months     6     Order Date Plus [* * *]
months     12     Order Date Plus [* * *] months
 
    18     Order Date Plus [* * *] months
After 9 months and on or before 1 year from Effective Date
    3     Order Date Plus [* * *] months     6     Order Date Plus [* * *]
months     12     Order Date Plus [* * *] months
 
    18     Order Date Plus [* * *] months
After 1 and on or before 2 years from Effective Date
    3     Order Date Plus [* * *] months     6     Order Date Plus [* * *]
months     12     Order Date Plus [* * *] months
 
    18     Order Date Plus [* * *] months
After 2 and on or before 3 years from Effective Date
    3     Order Date Plus [* * *] months     6     Order Date Plus [* * *]
months     12     Order Date Plus [* * *] months
 
    18     Order Date Plus [* * *] months

ARTICLE 4 — CONSIDERATION
Section 4.1 — Price. Subject to any adjustments in Price as determined in
accordance with this Agreement, the firm, fixed Price for the Initial Order
shall be One Hundred Seventeen Million United States Dollars ($117,000,000).
Section 4.2 — Optional Satellites. Subject to any adjustments in Price as
determined in accordance with this Agreement, the firm, fixed price per Optional
Satellite (and all associated Deliverables), ordered by ORBCOMM shall be:

                      Satellite     Optional Satellite       Minimum     pricing
  Order Timing   Quantity     (millions)  
9 months from Effective Date
    [* * *]       [* * *]  
1 year from Effective Date
    [* * *]       [* * *]  
2 years from Effective Date
    [* * *]       [* * *]  
3 years from Effective Date
    [* * *]       [* * *]  

Section 4.3 — Taxes.
(a) SUPPLIER shall be solely liable for and pay any applicable federal, state or
local sales, use, value added or excise taxes, import duties or other
governmental fees or charges levied upon or measured by the sale, the sales
Price, or the use of the Deliverables to be Delivered or Services to be
performed hereunder (collectively, “Transfer Taxes”).

 

Page 6



--------------------------------------------------------------------------------



 



(b) If ORBCOMM is (or becomes) wholly or partly liable to any person for
Transfer Taxes relating to this Agreement or the transactions contemplated
herein, (i) SUPPLIER shall pay to ORBCOMM the amount of any Transfer Taxes due
and owing, and (ii) ORBCOMM shall pay the full amount of such Transfer Taxes to
the relevant party in accordance with applicable law.
(c) ORBCOMM hereby waives compliance by SUPPLIER with the provisions of any bulk
transfer laws which may be applicable to the transactions contemplated by this
Agreement. SUPPLIER shall indemnify, defend and hold ORBCOMM harmless from and
against, and pay or reimburse, as the case may be, ORBCOMM for any and all
damages, as incurred, suffered by ORBCOMM based upon, arising out of or
otherwise relating to such noncompliance.
Section 4.4 — Insurance.
(a) The Price(s) includes the cost of property/casualty insurance and general
and product liability insurance for the Flight Satellites until they are Ready
to Ship and for all other Deliverables until ORBCOMM takes Delivery of the
applicable Deliverable in accordance with the schedule in this Agreement.
(b) SUPPLIER shall use commercially reasonable efforts to obtain and maintain
property/casualty insurance for the Flight Satellites from the time they are
Ready to Ship until Launch at commercially reasonable rates (“Post-Ready to Ship
Insurance”), and shall ensure that there are no gaps in insurance before or
after the point that the Flight Satellites are Ready to Ship. The price
(including any broker fee) of such insurance shall be subject to ORBCOMM’s prior
written consent, not to be unreasonably withheld, and, if requested by ORBCOMM,
SUPPLIER shall use ORBCOMM’s selected insurance broker for this purpose. Subject
to the foregoing, ORBCOMM shall pay the insurance premium for such policy and
the broker’s commission, if any.
(c) All personal property belonging to either party in the other party’s custody
or possession shall be at the possessing party’s risk of loss or damage from all
hazards until Launch. The parties and their subcontractors will maintain public
liability and property damage insurance in reasonable limits covering the
obligations set forth above and will maintain required workers’ compensation
insurance covering all employees engaged in the performance of this Agreement.
Section 4.5 — Assistance in Spacecraft Insurance. SUPPLIER shall reasonably
assist ORBCOMM, at SUPPLIER’s expense, in the event ORBCOMM decides to obtain
Launch and/or in-orbit insurance for one or more of the Satellites (and/or the
Satellite portions thereof), by making available SUPPLIER personnel to
participate in a reasonable number of technical presentations to insurers and by
providing such reasonable documentation and reasonable on-site inspections as
ORBCOMM’s insurance broker and insurers shall require in order to obtain and
maintain such insurance.
Section 4.6 — Assistance in Settlement of Claims. In the event ORBCOMM files a
claim under any insurance policies it may obtain for one or more of the
Satellites (and/or the Satellite portions thereof), SUPPLIER shall provide
ORBCOMM with all reasonable assistance necessary to permit ORBCOMM to
substantiate and pursue its claim including, without limitation, providing
ORBCOMM, its insurance broker and its insurers with such documentation relating
to the Satellite as ORBCOMM, its insurance broker or its insurers shall
reasonably request.

 

Page 7



--------------------------------------------------------------------------------



 



Section 4.7 Team Members. SNC shall use the following subcontractors, herein
“Team Members,” for the portions of the Work substantially in accordance with
the forms of statements of work for these subcontractors that have been
presented by SNC to ORBCOMM: ITT Industries Space Systems, LLC; The Boeing
Company, MicroSat Systems (“MSI”); COM DEV Europe LTD (provided that within
thirty (30) days of the Effective Date, SNC may, with notice to ORBCOMM,
substitute Argon ST, Inc. for some or all of the Work specified to be performed
by Com DEV Europe LTD, [* * *]); The PTR Group; and, if SNC will be providing
the Launches for the Satellites, its Launch Subcontractor. SNC shall be
responsible for all acts and omissions of its subcontractors, including Team
Members, the same as SNC would be responsible hereunder for its own acts and
omissions in performing the Work.
Section 4.8 Launch Option. Not later than ninety (90) days from the Effective
Date, SNC shall present ORBCOMM, in writing, with an option pursuant to which,
if accepted by ORBCOMM, SNC shall provide launches for the Satellites in the
Initial Order. The option shall be available for exercise for a minimum of
thirty (30) days from delivery to ORBCOMM, during which time, if ORBCOMM is
interested in exercising the option, the parties shall negotiate in good faith
changes in this Agreement as necessary or appropriate to implement the same. The
addition of such Launch responsibilities to this Agreement shall not be
effective without a mutually agreeable written amendment to this Agreement
executed by SNC and ORBCOMM. If proceeding with the proposed option would reduce
any Team Member’s pricing to SNC, SNC shall so notify ORBCOMM and such savings
shall be shared [* * *], subject to implementation in the same manner as savings
under Section 5.2(c) below.
Section 4.9 Secondary Payload Option. SNC shall prepare and present to ORBCOMM a
complete cost-benefit analysis including any schedule and performance impacts
due to a secondary payload opportunity, as well as any mutually beneficial
potential business models. Following a detailed review of all the trade-offs and
approval of ORBCOMM (which approval may be given or withheld in ORBCOMM’s sole
discretion) to incorporate such a secondary payload into the baseline at the
right point in time for any particular satellite Shipset(s), SNC will propose a
modified baseline configuration that would minimize potential risks to the
program and have the least impact on the original baseline. Upon the prior
written approval of a contract change by ORBCOMM, SNC will then proceed to
implement a secondary payload in the modified program baseline.
Section 4.10 Expansion of MSI’s Facilities. Supplier shall cause MSI to complete
and make operational new facilities to be employed for the bus and integration
activities to be performed by MSI for the Project not later than September 30,
2008. Said facilities shall have sufficient space (over 40,000 square feet) and
facilities to meet the requirements and schedule of the Project as to be
performed by MSI.

 

Page 8



--------------------------------------------------------------------------------



 



ARTICLE 5 — PAYMENT TERMS AND INVOICING
Section 5.1 — Milestone Payments.

  (a)  
Payments by ORBCOMM to SUPPLIER for the Initial Order shall be made following
Successful Completion of the Milestones as shown below, but in no event earlier
than thirty (30) days prior to the scheduled completion date also as shown
below:

                                                              Scheduled        
    Cum %                           Completion     Payment %     Payment of    
              Milestone     Months from     of Initial     Initial Order    
Payment     Cum   Milestone   Description     Effective Date     Order Price    
Price     Amount     Payments  
1
                    [* * *]                          
2
                                               
3
                                               
4
                                               
5
                                               
6
                                               
7
                                               
8
                                               
9
                                               
10
                                               
11
                                               
12
                                               
13
                                               
14
                                               
15
                                               
16
                                               
17
                                               
18
                                               
19
                                               
20
                                               
21
                                               
22
                                               
23
                                               
24
                                               
25
                                               
26
                                               
27
                                               
28
                                               
29
                                               
30
                                               
31
                                               
32
                                               
33
                                               
34
                                               
35
                                               
36
                                               
37
                                          $ 117,000,000  

[* * *]

 

Page 9



--------------------------------------------------------------------------------



 



  (b)  
Payments by ORBCOMM to SUPPLIER for any Optional Flight Satellite (“OFS”)
ordered for In-Orbit Delivery shall be made following Successful Completion of
the Milestones as shown below, but in no event earlier than the scheduled
completion date also as shown below:

                                      Scheduled                     Completion  
                  months from     Payment % of   Milestone           date of
Option     Optional Satellite   Number   Milestone Description     Exercise *  
  (“OFS”) Price  
1
            [* * *]          
2
                       
3
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
4
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
5
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
6
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       

 

Page 10



--------------------------------------------------------------------------------



 



  (c)  
At the time of order of any Optional Satellite, the parties shall cooperate in
good faith to establish PSR dates (no later than the dates set forth in the
chart in Section 3.1(b) above) and associated scheduled Milestone completion
dates to be inserted in the column above, as applicable to the particular order,
assuming ongoing Work, consistent with the schedule of Work and scheduled
Milestone completion dates for the Initial Order.

  (d)  
SUPPLIER shall provide ORBCOMM with a secured credit facility in accordance with
the terms set forth in Exhibit G hereto and subject to other customary terms and
conditions to be mutually agreed to by SUPPLIER and ORBCOMM, each acting
reasonably.

Section 5.2 — Schedule and Payment Adjustments.
(a) SUPPLIER Delay in Pre-Shipment Review. In the event of a delay of more than
sixty (60) days in Successfully Completing the PSR from the scheduled completion
date as set forth in Section 3.1(a) with respect to the Initial Order and
Section 3.1(b) with respect to any Optional Satellites, SUPPLIER shall pay
ORBCOMM the amounts set forth below, except to the extent that the delay is
caused in whole or in part by ORBCOMM’s failure to perform its obligations
hereunder or a Force Majeure Event:

  (i)  
U.S.$[* * *] per day (starting with sixty-first (61st) day) per Shipset #1 delay
in PSR, up to U.S.$[* * *];

  (ii)  
U.S.$[* * *] per day (starting with sixty-first (61st) day) per Shipset #2 delay
in PSR, up to U.S.$[* * *];

  (iii)  
U.S.$[* * *] per day (starting with sixty-first (61st) day) per Shipset #3 delay
in PSR, up to U.S.$[* * *]; and

  (iv)  
Delays in Successfully Completing PSR for Optional Satellites shall be charged
at U.S.$[* * *] per day per Optional Satellite that is delayed, starting with
the sixty-first (61st) day of delay, up to [* * *]% of the price for the
applicable Optional Satellite(s).

(b) Successful Operation Incentive – Initial Order. ORBCOMM shall pay SUPPLIER
an incentive bonus for the Successful Operation of the Initial Order five
(5) years following the Successful Completion of IOT for Shipset #3 (the
“Five-Year Mark”), as follows: U.S.$1,500,000 if all 18 Flight Satellites of the
Initial Order are Successfully Operating at the Five-Year Mark; or U.S.$
1,000,000 if 17 of the 18 Flight Satellites of the Initial Order are
Successfully Operating at the Five-Year Mark; or $500,000 if 16 of the 18 Flight
Satellites of the Initial Order are Successfully Operating at the Five-Year
Mark.
(c) [* * *]

 

Page 11



--------------------------------------------------------------------------------



 



Section 5.3 — Invoicing; U.S. Dollars. For all invoices for progress payments,
Milestones and/or time and material tasks (e.g., for “Costs” where applicable
hereunder), SUPPLIER shall provide a certificate, signed by the Vice President
of Finance/Contracts or Controller of SUPPLIER or by any other officer
designated by the Vice President of Finance/Contracts or Controller of SUPPLIER,
certifying the accuracy of the invoice and, if applicable, the Costs incurred
that are the subject of the respective invoice. Fixed Price invoices will be
submitted following Successful Completion of the Milestones in Section 5.1
above. For Cost tasks, the monthly invoices shall include, but not be limited
to, a listing of labor Costs, material invoices, and other Costs sufficient as
to enable ORBCOMM to fully comprehend the total charges being invoiced by
SUPPLIER and confirm compliance herewith. Invoices shall be submitted to the
following addresses:
ORBCOMM Inc
Attn: Tony Robinson, Vice President, Space Segment Engineering
21700 Atlantic Blvd.
Dulles, VA 20166, and
ORBCOMM Inc.
Attn: Robert Costantini, Chief Financial Officer
2115 Linwood Avenue
Fort Lee, NJ 07024
, or to such other address as ORBCOMM may specify on notice to SUPPLIER.
ORBCOMM shall pay invoices within thirty-five (35) days from the date of the
invoice; provided that such invoice meets the requirement of this Section 5.3.
All undisputed fees not paid within ten (10) days of the due date shall bear
interest at the annual percentage rate of nine percent (9%), or at the highest
rate allowed by law, whichever is less (the “Contract Interest Rate”), from the
date due until paid. The foregoing notwithstanding, interest shall not accrue
without SUPPLIER first giving ORBCOMM a written demand for late payment,
expressly stating that SUPPLIER intends to charge interest and ORBCOMM failing
to make any undisputed payment subject to such demand letter within five
(5) days of notice thereof.
All payment obligations are expressed herein and shall be paid by United States
dollars.
In any circumstances in which payments are to be made by SUPPLIER to ORBCOMM
hereunder, the above provisions shall apply in reverse mutatis mutandis.
Section 5.4 — Milestone Achievement.
(a) A Milestone shall be deemed achieved upon the Successful Completion by
SUPPLIER that the Work that is the subject of the Milestone has been
Successfully Completed in accordance with the requirements of this Agreement,
and that all conditions established by this Agreement as prerequisites to
payment of the invoice have been fulfilled as defined in Exhibit A, Statement of
Work and Specifications.
(b) In the event that SUPPLIER fails to Successfully Complete a Milestone on or
before the scheduled completion date shown in the Work Schedule, ORBCOMM may
withhold payment of the applicable amounts specified for such Milestone until
such time as SUPPLIER achieves such Milestone or obtains a waiver in writing
from ORBCOMM for such achievement. SUPPLIER’s failure to timely complete any
Milestone shall not relieve ORBCOMM from its obligation to pay for other
achieved Milestones.

 

Page 12



--------------------------------------------------------------------------------



 



(c) If the Milestone event for which any invoices have been submitted has not
been Successfully Completed in accordance with the requirements of this
Agreement or that any condition established by this Agreement as prerequisite to
payment (including, without limitation, the requirements of the invoice itself)
has not been fulfilled, ORBCOMM shall provide SUPPLIER written exceptions within
fourteen (14) days after receipt of the invoice, specifying in detail the
non-conformance. The applicable payments shall be made within five (5) Business
Days after ORBCOMM’s receipt of SUPPLIER’s response, in writing, addressing in
detail each of ORBCOMM’s exceptions and demonstrating Successful Completion of
the applicable Milestone or other conformity with invoice or other requirements
for payment; provided however, if ORBCOMM reasonably concludes that SNC’s
response to ORBCOMM’s exceptions to be non-responsive or not to demonstrate such
Successful Completion or to cure other non-compliance (in any case,
“Non-Responsive”) and so notifies SNC as provided in Subsection 5.4(d) below,
ORBCOMM shall have the right, at its good faith discretion, to defer any unpaid
amount of the relevant payment until the resolution of the matter as described
in Subsection 5.4(d) below; provided, further that, in the event of a bona fide
dispute, ORBCOMM shall, within thirty (30) days of SNC’s written request,
deposit the disputed amount into an interest bearing escrow account that shall
provided for payment to SNC (with accrued interest) if and to the extent that
SNC is determined to have been entitled to payment at the time of its earlier
disputed invoice.
(d) In the event ORBCOMM concludes that SUPPLIER has been Non-Responsive to
ORBCOMM‘s exception to an invoice, ORBCOMM shall notify SUPPLIER thereof in
writing (the “Exception Notification”) within ten (10) Business Days after
receipt of SUPPLIER’s response to ORBCOMM written exception. The Exception
Notification shall (A) specify in reasonable detail the reason(s) ORBCOMM
believes SUPPLIER’s response to be Non-Responsive, and (B) advise SUPPLIER
formally that ORBCOMM intends to withhold payment on that basis. On receipt of
an Exception Notification from ORBCOMM, SUPPLIER shall have thirty (30) days to
demonstrate the achievement of the relevant Milestone and/or satisfaction of any
other contractual requirement. If SUPPLIER is unable to make such a
demonstration, ORBCOMM shall have the right to defer payment as provided above.
If SUPPLIER continues to dispute the ORBCOMM assertions of non-compliance,
either party may, at any time after the filing of the SUPPLIER additional
response as permitted by this Section 5.4(d), submit the matter to be resolved
by the disputes procedure as provided in Section 15.4 hereof.
Section 5.5 — Accounting Review of Submitted Invoices. For the application of
Section 5.2(c) hereof and for Agreement changes or Work performed on a Cost
basis, in order to assure ORBCOMM that the invoices that are submitted
accurately reflect (i) the actual incurred Costs for materials, invoices and
travel and (ii) the correct labor rates to be invoiced under the terms of this
Agreement, upon ORBCOMM’s request, upon reasonable notice, SUPPLIER shall make
available for inspection at all reasonable times by an independent accounting
firm, to be selected by ORBCOMM, and subject to the consent of SUPPLIER not to
be unreasonably withheld, SUPPLIER’s books and records as they relate to this
Agreement, for accounting review. In the event that the independent accounting
firm determines that ORBCOMM was overcharged, the amount of the overcharge, plus
interest at the Contract Interest Rate from the date of overpayment, shall be
refunded to ORBCOMM within five (5) Business Days from the date of notification
by the independent accounting firm. In addition, if the accounting review shows
that SUPPLIER’s charges under review to be more than five percent (5%) in excess
of the charges that should have been invoiced to ORBCOMM, SUPPLIER shall
reimburse ORBCOMM for the Costs of the accounting review. SUPPLIER shall
maintain all books and records necessary to support its invoices to ORBCOMM for
a minimum of five (5) years following the date of relevant invoice.

 

Page 13



--------------------------------------------------------------------------------



 



ARTICLE 6 — TECHNICAL AND CONTRACTUAL REPRESENTATIVES
The following authorized representatives are hereby designated for this
Agreement:

             
SUPPLIER:
      ORBCOMM:    
 
           
Technical:
  Larry Montgomery   Technical:   Tony Hopko
 
           
Contractual:
  Ellick C. Hsu   Contractual:   Chris Le Brun, General Counsel
 
  Staff Counsel        

Each party may change its authorized representative(s) on notice to the other
party given in accordance with Section 15.1.
ARTICLE 7 — ACCESS AND ACCEPTANCE
Section 7.1 — Access. Subject to the receipt of any and all required
governmental approvals, ORBCOMM and its consultants and advisors shall have the
right, on a not-to-interfere basis, during normal business hours (and, subject
to reasonable coordination efforts as appropriate under the circumstances, all
other times that Work is being performed at the relevant facility) during the
performance of this Agreement, to monitor and have access to the Work in
progress (including without limitation all test activities with access to
related computer program information) at the plant(s) of SUPPLIER and its Major
Subcontractors. SUPPLIER shall use all commercially reasonable efforts to
incorporate this access right in all of its subcontracts.
Section 7.2 — Inspection and Acceptance.
(a) ORBCOMM shall, within fifteen (15) Business Days after being notified that a
Satellite is ready for the Pre-Shipment Review, conduct an inspection of the
Satellite in accordance with Section 5.4.3.1 of the SOW or, at ORBCOMM’s option,
witness such inspection by SUPPLIER and shall either approve it for acceptance
in writing within five (5) Business Days or promptly notify SUPPLIER in writing
of the particulars in which they are non-conforming with the applicable
Specifications within five (5) Business Days. ORBCOMM shall within fifteen
(15) Business Days after being notified that a satellite is ready for the Launch
Readiness Review, conduct an inspection of the Satellite in accordance with
Section 5.4.3.2 of the SOW to confirm that damage has not occurred during
shipment and shall either accept a Satellite in writing within five (5) Business
Days or promptly notify SUPPLIER in writing of the particulars in which it was
damaged. Corrections required to render the Satellites in conformance with the
applicable Specifications shall be made by SUPPLIER at its cost and in the
manner as the parties shall reasonably agree. Prior to Launch, any portion of
the Satellites found to be non-conforming during or after testing performed
under this Agreement shall, at ORBCOMM’s request and without charge to ORBCOMM,
be retested by SUPPLIER after SUPPLIER has remedied the non-conformance. ORBCOMM
may be assisted in all inspections by its consultants or advisors. All
inspections and tests by ORBCOMM and retests by SUPPLIER shall be performed in
such a manner as not to unduly delay the Work and in accordance with the SOW. If
practical, all testing and corrections to be made post-shipment to the Launch
Site shall be made without re-shipment to SUPPLIER’s facilities, to SUPPLIER. If
not, the cost of re-shipment to and from SUPPLIER facilities, including
insurance and risk of loss, while in transit and while at SUPPLIER’s facilities,
shall be borne by SUPPLIER. For the avoidance of doubt, ORBCOMM’s acceptance
shall not relieve SUPPLIER of its warranty obligations through the Warranty
Period.

 

Page 14



--------------------------------------------------------------------------------



 



Section 7.3. — Corrections in Unlaunched Satellites and Unused Launch Vehicles.
If before the end of the Warranty Period specified in Section 10, either
SUPPLIER or ORBCOMM becomes aware that Defects exist in any Unlaunched
Satellites as a result of the operation or testing of in-orbit satellites
(including any Satellite in ORBCOMM’s possession), other launches, or otherwise,
including (without limitation) any event that would cause the representation
given under Section 10.1 to be untrue, if restated, then the following shall
occur: (i) if the discovery is made by SUPPLIER, SUPPLIER shall notify promptly
ORBCOMM of such Defects, and SUPPLIER shall take prompt and appropriate
corrective measures to eliminate any such Defects from all Unlaunched
Satellites, or (ii) if the discovery is made by ORBCOMM, ORBCOMM shall notify
promptly SUPPLIER of such Defects, and SUPPLIER shall be obligated within ten
(10) days to verify and respond to the ORBCOMM notification of Defects in the
Unlaunched Satellites, and SUPPLIER shall take prompt and appropriate corrective
measures to eliminate any such Defects from all Unlaunched Satellites. The
decision how to correct the Defects shall be subject to the prior written
approval of ORBCOMM, not to be unreasonably withheld, conditioned, or delayed.
Section 7.4. — Post-IOT Support. In the event that any Flight Satellite, after
Launch, does not operate in accordance with the Specifications, SUPPLIER, with
the assistance of ORBCOMM, shall use commercially reasonable efforts to
investigate such failure and to develop work-around solutions, including, if
necessary or appropriate, software patches or other adjustments in ground
facilities so as to eliminate or ameliorate the effects of such failure. SNC
shall bear the costs to eliminate or ameliorate the effects of such failure
until [* * *], unless the failure was caused by ORBCOMM’s negligent acts or
omissions in operating such Satellite. Post-IOT support provided later than [* *
*] or before that time if the failure was caused by ORBCOMM’s negligent acts or
omissions in operating such Satellite shall, if requested in writing by ORBCOMM,
be provided on a Cost basis.
ARTICLE 8 — TITLE AND RISK OF LOSS
Unless otherwise provided in this Agreement, title to, beneficial ownership of
and right to possession to and risk of loss of or damage to each Deliverable
shall pass to ORBCOMM upon Delivery of such Deliverable to ORBCOMM. (All
references herein to the transfer of title herein shall embody the same rights
and responsibilities, as specified in the previous sentence, unless otherwise
expressly stated.) The foregoing notwithstanding, risk of loss and, unless
earlier transfer of title is requested in writing by ORBCOMM (which request
shall be honored at any time from and after the applicable PSR date), title to
each Flight Satellite shall transfer to ORBCOMM at the moment of Launch.
ARTICLE 8A — SNC’S SECURITY INTEREST
ORBCOMM agrees that SNC retains a purchase money security interest in each
Satellite sold by SNC to ORBCOMM and to any sale proceeds thereof, until the
following Milestones have been paid or have been otherwise discharged: (a) for
Shipset #1 at the earlier of Milestone 24 (Satellite 11 FAT) or Milestone #23
(SS#1 Launch) plus four (4) months, if Milestone 24 has not at that time yet
occurred; (b) for Shipset #2 at Milestone 26 (SS#2 Launch); (c) for Shipset #3
at Milestone 31 (SS#3 Launch); and (d) for any Optional Satellite, at PSR, in
each case at which time any security interest shall be deemed released and
discharged without any further action required. ORBCOMM agrees to promptly, but
no later than fifteen (15) days after request for the same, execute any
financing statements or other documents as SNC may reasonably request in order
to protect SNC’s security interest. SNC agrees promptly, but no later than
fifteen (15) days after request for the same, to execute any release of the
same, as to the applicable Satellite, upon discharge of SNC’s security interest
in accordance with this Article or Article 12, as ORBCOMM may reasonably
request. Upon any termination of this Agreement by SNC for default by ORBCOMM
hereunder, SNC shall have all rights and remedies of a secured party under the
Uniform Commercial Code, which rights and remedies shall be cumulative and not
exclusive.

 

Page 15



--------------------------------------------------------------------------------



 



ARTICLE 8B — ORBCOMM’S SECURITY INTEREST
As collateral for the timely performance by SUPPLIER of its Work hereunder,
SUPPLIER hereby pledges and grants to ORBCOMM, a first priority security
interest to all of SUPPLIER’s right, title, and interest in the Work and all
Work in progress and any proceeds therefrom, whether now or hereafter acquired
by SUPPLIER and whether now-existing or hereafter coming into existence. Until
SUPPLIER has Delivered to ORBCOMM and transferred to it title to all
Deliverables associated therewith (at which time the applicable security
interest shall be deemed discharged and released without any further action
required), SUPPLIER agrees promptly, but no later than fifteen (15) days after
request for the same, to execute any financing statements or other documents as
ORBCOMM may reasonably request in order to protect ORBCOMM’s security interest
and ORBCOMM agrees to execute any release of the same, at such point that
pursuant to the previous sentence, such security interest is no longer required
to be maintained, as SUPPLIER may reasonably request. Upon any termination of
this Agreement by ORBCOMM for default by SUPPLIER hereunder, ORBCOMM shall have
all rights and remedies of a secured party under the Uniform Commercial Code,
which rights and remedies shall be cumulative and not exclusive.
ARTICLE 8C — PROPERTY ACCOUNTING
SUPPLIER shall account for all supplies, parts, materials, components,
subsystems or systems in its possession which are designated by SUPPLIER, in
accordance with SUPPLIER’s normal inventory control practice, to become the
property of ORBCOMM pursuant to the terms of this Agreement, and which are part
of the items to be Delivered under this Agreement. For this purpose, SUPPLIER
shall maintain a system to control, protect, preserve and identify, at all times
and until the Delivery and acceptance of the last item to be Delivered
hereunder, all of the aforementioned property in its possession. Once supplies,
parts, materials, components, subsystems or systems have been installed on or
designated for a Satellite under SUPPLIER’s internal system, such supplies,
parts, materials, components, subsystems or systems shall not be redeployed to
another of SUPPLIER’s programs without ORBCOMM’s prior written consent, and in
no event if such redeployment would jeopardize the schedule for Delivery of a
Flight Satellite or any other item hereunder. SUPPLIER shall retain inventory
records reflecting the foregoing until the Delivery and acceptance of the last
item to be Delivered pursuant to this Agreement. SUPPLIER shall make inventory
records and the property to which they relate available for ORBCOMM review and
inspection, upon reasonable notice and at reasonable times.
ARTICLE 9 — CHANGES
Section 9.1 — Changes. At any time and by written order, ORBCOMM may make
changes within the general scope of this Agreement in (a) the Specifications or
the Statements of Work, (b) the method of packing or shipment, (c) place or time
of Delivery, or (d) the quantity or type of the items to be Delivered or
Services required to be performed hereunder.
Section 9.2 — Adjustments to Agreement.
(a) If any change requested by ORBCOMM causes an increase or decrease in
SUPPLIER’s Costs, or in the time required for performance of any part of the
Work, whether or not directly changed by the order, ORBCOMM and SUPPLIER shall
negotiate an equitable adjustment to such Price, Delivery schedule or other
provision of this Agreement. If SUPPLIER’s Costs are increased in connection
with any changes under this Article 9, it shall be entitled to such Costs. If
SUPPLIER’s Costs are reduced in connection with any changes under this
Article 9, ORBCOMM shall be entitled to a credit against its payments otherwise
due hereunder of SUPPLIER’s savings, also calculated at Cost. SUPPLIER shall
perform the Work as contractually obligated pending resolution of any
negotiation under this Article 9; unless ORBCOMM directs SUPPLIER in writing to
proceed with the change subject to such resolution in which event SUPPLIER shall
proceed in that manner. If ORBCOMM so directs SUPPLIER to proceed pending such
resolution, then: (i) ORBCOMM shall pay SNC in accordance with such proposal
pending resolution at which time any over (or under) payments shall be required
to be paid or refunded by the relevant party in accordance with such resolution;
and (ii) the pendancy of such resolution shall not excuse SNC from proceeding
with the Work as changed.

 

Page 16



--------------------------------------------------------------------------------



 



(b) SUPPLIER must assert in a written proposal that addresses its right to an
adjustment under this Article 9 within twenty (20) Business Days from receipt of
the written order.
(c) If SUPPLIER’s proposal includes the Cost of replacing property made obsolete
or excess by the change, SUPPLIER’s charge for the new item shall be reduced by
the Cost of the item to be replaced.
(d) Failure to agree to any adjustment shall be a dispute and shall be settled
in accordance with Section 15.4.
Section 9.3 — Changes Made by Waiver. In no event shall ORBCOMM be required to
make any additional payment or agree to any adjustment on the Work Schedule to
accommodate any change that may result from a waiver that may be requested by
SUPPLIER.
ARTICLE 10 — REPRESENTATIONS, WARRANTIES AND COVENANTS
Section 10.1 — SUPPLIER’s Representations Warranties and Covenants. SUPPLIER
represents, warrants and covenants that:
(a) it has and it shall deliver to ORBCOMM at the time of title passing as
provided in this Agreement, sole and good legal and equitable title to the items
to be Delivered or to the extent applicable, the Services required to be
performed hereunder, free and clear of any and all security interests, liens,
claims, charges and encumbrances of any kind or nature whatsoever, together with
full power and lawful authority to sell, Deliver and perform the items to be
Delivered or to the extent applicable, the Services required to be performed
hereunder.
(b) the Deliverables to be provided hereunder shall conform to the requirements
defined in Exhibit A, Statement of Work and Specifications, and be free from
material defects in design, material and workmanship and shall operate and
conform to the Specifications for a period of thirty-six (36) months following
Delivery thereof (“Warranty Period”); provided that the Warranty Period for each
Satellite (subject to the provisions herein) shall expire upon Launch and
provided further that if SUPPLIER identifies or is notified of such defects
prior to expiration of the Warranty Period its obligation to correct such
defects shall continue until such defects are remedied. All Services to be
provided hereunder shall be performed in accordance with commercially reasonable
standards of care and in accordance with best industry practices. The foregoing
warranties do not apply to errors or malfunctions caused by (i) malfunction of
ORBCOMM’s equipment, (ii) software provided to SUPPLIER by ORBCOMM, or (iii) any
other cause not attributable to Work performed by SUPPLIER or its contractors or
subcontractors.
(c) To the best of SUPPLIER’s knowledge, following reasonable inquiry, there are
no anomalies that have occurred either in orbit or in testing, with respect to
each and every such system, sub-system, or unit that, if present in a Satellite,
would cause or threaten to cause the Satellite not to perform in accordance with
the Specifications, unless the root cause of the anomaly has been determined and
resolved.

 

Page 17



--------------------------------------------------------------------------------



 



(d) To the best of SUPPLIER’s knowledge, there is nothing inherent in the
Satellites that would prevent SUPPLIER from obtaining: (i) all U.S. or other
export authorizations for their Delivery, along with all associated technical
data, to NATO and non-NATO countries (and to NATO and non NATO nationals);
and/or (ii) launch and/or in-orbit insurance for the Satellites (and/or the
ORBCOMM Satellites) at commercially reasonable rates and without any exclusion
specific to the Satellites, or any of their system, sub-system, or unit
elements.
(e) The information provided by SUPPLIER to ORBCOMM in response to ORBCOMM’s due
diligence checklist, attached hereto and incorporated herein as Exhibit H, is
accurate and complete in all material respects. SUPPLIER is not, in any material
respect, in breach of or in default under any of the material contracts
referenced in Section E4 of Exhibit H or any other contract with a contract
value in excess of Ten Million United States Dollars ($10,000,000).
(f) The audited consolidated balance sheet of SUPPLIER as of December 31, 2006,
including the footnotes thereto, and the unaudited consolidated balance sheet of
SUPPLIER dated as of December 31, 2007 and the related consolidated statements
of operations, cash flows and changes in shareholders’ equity for each of such
two fiscal years of SUPPLIER that was provided by SUPPLIER to ORBCOMM in
response to the due diligence checklist provided in Exhibit H accurately
reflect, in all material respects, the consolidated financial position of
SUPPLIER as at such balance sheet dates and the consolidated results of
operations and consolidated cash flows of SUPPLIER for each of such fiscal
years, in each case in accordance with United States generally accepted
accounting principles, consistently applied for the periods covered thereby.
Section 10.2 — Mutual Representations and Warranties. Each party represents and
warrants to the other that:
(a) it is a corporation duly and validly organized and existing in good standing
under the laws of the state of its incorporation, that it has full corporate
power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby, that the transactions contemplated hereby have
been duly authorized by all necessary corporate action, and that this Agreement
constitutes the legal, valid, and binding obligation of such party; and
(b) neither the execution and delivery of this Agreement nor the performance of
the parties’ respective obligations hereunder will (a) violate any provisions of
its certificate of incorporation or bylaws or other governing instrument, or the
certificate of incorporation or bylaws or other governing instrument or any of
its subsidiaries or affiliates or (b) violate, be in conflict with, or
constitute a default under any agreement or commitment to which the party or any
of its subsidiaries or affiliates is a party or (c) violate any statute or law
or judgment or decree, order, regulation or rule of any court or other
governmental body applicable to the party, its parent corporation(s),
subsidiaries or affiliates or (d) require the payment of any broker’s commission
or finder’s fee.
Section 10.3 — Exclusion of Warranties. EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, SUPPLIER DISCLAIMS ANY AND ALL WARRANTIES, EXPRESS AND IMPLIED,
STATUTORY OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, IMPLIED OR OTHER
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. NO COURSE OF
DEALING, COURSE OF PERFORMANCE, OR USAGE OF TRADE SHALL BE DEEMED TO ESTABLISH A
WARRANTY, EXPRESS OR IMPLIED.

 

Page 18



--------------------------------------------------------------------------------



 



ARTICLE 11 — REMEDIES FOR BREACH OF WARRANTY; LIMITATION OF LIABILITY;
INTELLECTUAL PROPERTY INDEMNIFICATION; INTERPARTY WAIVER
Section 11.1 — Remedies for Breach of Warranty and Warranty Period. Except in
the case of willful misconduct, fraud, or gross negligence, ORBCOMM’s exclusive
remedy and SUPPLIER’s sole liability for Defects in Deliverables, failure of any
Deliverable to conform with applicable Specifications shall be limited to:
(i) SUPPLIER using commercially reasonable efforts to correct such Defects in
the Deliverable(s) or supply ORBCOMM with a corrected version of the
Deliverables pursuant to Section 7.3 above, as soon as reasonably practicable
after SUPPLIER becomes aware or has been notified of such Defects; (ii) if
correction or replacement is not reasonably achievable by SUPPLIER, for ORBCOMM
to withhold payment to SUPPLIER of the Price for the Satellite(s) so affected;
(iii) the applicable Price adjustments set forth in Section 5.2 hereof or as may
be determined as part of the waiver or change order process set forth in
Article 9 and the Statement of Work; (iv) ORBCOMM terminating the Agreement
pursuant to Article 12, and exercising its remedies stated therein; (v) the
indemnification and other rights and obligations as set forth herein; and/or
(vi) the specific performance set out in Section 11.5 below.
Section 11.2 — Limitation of Liability. EXCEPT AS TO THIRD PARTY LIABILITY IN
THE CASE OF A PARTY’S OBLIGATIONS OF INDEMNITY HEREUNDER, NEITHER PARTY SHALL BE
LIABLE TO THE OTHER FOR INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES RESULTING
FROM THE USE OF ANY OF THE GOODS OR SERVICES TO BE PROVIDED HEREUNDER, EVEN IF
THE OTHER PARTY HAS BEEN ADVISED OR OTHERWISE IS AWARE OF THE POSSIBILITY OF
SUCH DAMAGES.
Section 11.3 — Intellectual Property Indemnification.
(a) SUPPLIER agrees to defend, indemnify and hold harmless ORBCOMM, from and
against any claim or liability arising from any claim and/or allegation alleging
that the Work or any portion thereof infringes (including direct or contributory
infringement or inducement to infringe), violates or misappropriates any patent,
copyright, trade secret or proprietary right of any third party (each, an
“Infringement Claim”), and SUPPLIER shall indemnify ORBCOMM, against all costs,
expenses, damages, and liability (including reasonable attorneys fees) arising
from any such Infringement Claim; provided, however, that (i) ORBCOMM shall have
given SUPPLIER prompt notice of such Infringement Claim, (ii) ORBCOMM shall
cooperate with SUPPLIER in the defense and settlement thereof and (iii) SUPPLIER
shall have control of the defense of such action and any settlement or
compromise thereof. SUPPLIER shall not enter into any settlement or compromise
that fails to completely absolve ORBCOMM from any liability or obligation with
respect to such matter, nor shall SUPPLIER have the right to control the defense
of any action in which SUPPLIER disputes a material portion of the liability to
ORBCOMM. Although SUPPLIER may have control of the defense of any Infringement
Claim, SUPPLIER shall provide ORBCOMM with copies of all pleadings filed in any
such case and SUPPLIER or its representatives shall keep ORBCOMM or its agents
informed of all material information pertaining to a Infringement Claim.
Notwithstanding any of the foregoing to the contrary, the failure or delay of
ORBCOMM to deliver prompt notice of an Infringement Claim shall not excuse any
indemnity obligations of SUPPLIER hereunder, except to the extent that SUPPLIER
was actually disadvantaged by such failure or delay.
(b) If a temporary or a final injunction is obtained against ORBCOMM’s use of
the Work or any portion thereof by reason of an infringement, violation or
misappropriation of a patent, copyright, trade secret or proprietary right,
SUPPLIER will, at its option and expense, either (i) procure for ORBCOMM the
right to continue using the Work; or (ii) replace or modify the Work so that it
no longer infringes, violates or misappropriates such patent, copyright, trade
secret or proprietary right and continue to perform in accordance with the
Specifications.

 

Page 19



--------------------------------------------------------------------------------



 



(c) SUPPLIER shall have no liability to ORBCOMM arising from an Infringement
Claim to the extent that such liability is based upon or arises out of (i) the
modification of the Work by ORBCOMM or ORBCOMM-provided software, or any third
party (other than subcontractors of SUPPLIER in connection with the Project) or
(ii) the use of the Work or any portion thereof in combination with any other
equipment or software, in the event that, but for such modification or use, such
liability from such Infringement Claim would not arise.
(d) SUBJECT TO THE PROVISIONS OF EXHIBIT D HERETO, THIS ARTICLE STATES
SUPPLIER’S ENTIRE OBLIGATION TO ORBCOMM WITH RESPECT TO ANY CLAIM OF
INFRINGEMENT.
Section 11.4 — Interparty Waiver. The parties agree to the extent required under
the Launch Contract to be entered by SUPPLIER or ORBCOMM to accede to a
no-fault, no-subrogation, inter-participant waiver of liability, whereby the
parties agree mutually to waive, and shall require their subcontractors at any
tier to waive, certain rights of recovery (as shall be more particularly
described in the Launch Contract) any such party may have against the Launch
services provider (which shall not be interpreted for purposes of this
Section 11.4 to mean SUPPLIER), its contractors and subcontractors at any tier,
and its contractors and subcontractors at any tier involved in Launch services.
Each party shall indemnify the other party for and hold the other party harmless
from any liability, loss or damage suffered by such party resulting from the
failure by the party to comply with its obligations under this Section 11.4 to
waive, or to require its subcontractors at any tier to waive, such rights of
recovery referred to in this paragraph. The parties shall execute and deliver
any agreement as may be necessary to accede to the waiver of liability referred
to in this Section 11.4.
Section 11.5 — Specific Performance. ORBCOMM may seek equitable relief to compel
performance by SUPPLIER of its obligations hereunder in the event of any breach
by SUPPLIER of its obligations hereunder. SUPPLIER may contest whether a breach
has in fact occurred, but shall not contest that, if a breach has occurred, an
order of specific performance, if sought by ORBCOMM, is an appropriate remedy.
ARTICLE 12 — TERMINATION
Section 12.1 — Termination.
(a) This Agreement may be terminated at any time by the mutual agreement of the
parties, which agreement shall specify their respective remaining rights and
duties.
(b) ORBCOMM may, by notice of termination to SUPPLIER, terminate this Agreement
in whole (or in part) upon: (i) the failure of SUPPLIER (a) to Successfully
Complete a Milestone within [* * *] after the scheduled completion date set
forth in Section 5.1(a) with respect to the Initial Order and Section 5.1(b)
with respect to any Optional Satellites (other than with respect to PSR which
scheduled completion dates are set forth in Section 3.1(a) and 3.1(b), as
applicable), unless due solely or substantially to a breach by ORBCOMM of its
obligations hereunder, provided that scheduled completion dates shall be
extended for up to eight (8) additional weeks by any excusable delays as a
result of a force majeure event under Section 15.2; (b) to comply in any
material respect with any of the provisions of this Agreement and to correct
such failure, within [* * *] from the date of SUPPLIER’s receipt of notice
thereof from ORBCOMM’s authorized representative setting forth in reasonable
detail ORBCOMM’s basis for termination of the Agreement; (ii) any secured or
lien creditor of SUPPLIER commences a foreclosure action of its liens, security
interests and/or mortgages in or against a material portion of SUPPLIER’s
operating assets, and such proceedings are not dismissed within sixty (60) days
after commencement; or

 

Page 20



--------------------------------------------------------------------------------



 



(iii) (a) SUPPLIER commences a voluntary proceeding concerning itself under any
applicable bankruptcy or similar insolvency or reorganization law (“Insolvency
Law”), (b) any involuntary proceeding commences against SUPPLIER under an
Insolvency Law and the petition has not been dismissed within one hundred and
twenty (120) days after commencement of the proceeding, (c) a receiver is
appointed for or takes charge of all or a substantial portion of the property of
SUPPLIER and such receiver has not been dismissed or discharged within one
hundred twenty (120) days, (d) SUPPLIER has taken action toward the winding-up,
dissolution or liquidation of SUPPLIER or its business, (e) SUPPLIER has been
adjudicated insolvent or bankrupt or a final order for relief or approving a
case or proceeding under an Insolvency Law has been entered, or (f) SUPPLIER has
made a general assignment for the benefit of creditors or becomes unable to pay
its debts generally as they become due.
(c) SNC may, by notice of termination to ORBCOMM terminate this Agreement in
whole (or in part) upon: (i) the failure of ORBCOMM to make any payment due
hereunder to SNC, unless the requirement of such payment is subject to a bona
fide dispute, within sixty (60) days from the date of ORBCOMM’s receipt of
notice thereof from SNC’s authorized representative setting forth in reasonable
detail its basis for termination for late payment, provided however, that any
undisputed portion of such payment has been made; (ii) any secured or lien
creditor of ORBCOMM commences a foreclosure action of its liens, security
interests and/or mortgages in or against a material portion of ORBCOMM’s
operating assets, and such proceedings are not dismissed within sixty (60) days
after commencement; or (iii) (a) ORBCOMM commences a voluntary proceeding
concerning itself under any applicable Insolvency Law, (b) any involuntary
proceeding commences against ORBCOMM under an Insolvency Law and the petition
has not been dismissed within one hundred and twenty (120) days after
commencement of the proceeding, (c) a receiver is appointed for or takes charge
of all or a substantial portion of the property of ORBCOMM and such receiver has
not been dismissed or discharged within one hundred twenty (120) days,
(d) ORBCOMM has taken action toward the winding-up, dissolution or liquidation
of ORBCOMM or its business, (e) ORBCOMM has been adjudicated insolvent or
bankrupt or a final order for relief or approving a case or proceeding under an
Insolvency Law has been entered, or (f) ORBCOMM has made a general assignment
for the benefit of creditors or becomes unable to pay its debts generally as
they become due.
Section 12.2 — Remedies Upon Termination.
(a) In the event of termination of this Agreement by ORBCOMM as provided for in
Section 12.1(b) above, at and upon ORBCOMM’s election, as it shall specify on
notice to SUPPLIER, SUPPLIER shall either:
(i) Deliver and, to the extent not already vested or transferred, transfer title
to ORBCOMM to all Work in progress, including, without limitation, all drawings
and technical data associated with the Work, and all completed items including
previously Delivered Deliverables, grant ORBCOMM all necessary and appropriate
licenses for the intellectual property embodied in such items, drawings, and
other technical data to use and make use of such items and take all commercially
reasonable steps to protect and preserve the property in the possession of
SUPPLIER until Delivery to ORBCOMM; provided that, as to any intellectual
property not specifically developed for the purposes of this Agreement, such
licenses shall be for the limited purpose of completing work on the Satellites,
and launching, maintaining, and using such Satellites. In addition, unless
termination is made because of a delay caused by a Force Majeure Event, SUPPLIER
shall pay to ORBCOMM an amount (the “Additional SUPPLIER Termination Liability
Payment”) that shall equal the total of ORBCOMM’s Costs to have the Work to have
been performed by SUPPLIER completed and performed by other vendor(s) (less the
remaining portion of the Price for such Work that would have been payable to
SUPPLIER had the Work been so completed by SUPPLIER) plus any additional costs
that ORBCOMM may incur with its integration, bus, launch, or other charges as a
result of the delay in completing the Work, provided that such Additional
SUPPLIER Termination Liability Payment not to exceed the total Price for the
Satellites ordered hereunder; or

 

Page 21



--------------------------------------------------------------------------------



 



(ii) Refund to ORBCOMM all amounts paid by ORBCOMM to SUPPLIER under this
Agreement, plus interest at the Contract Interest Rate, from the date that
payment was made, less the Retained Amount, if any, as provided in this
Section 12.2(a)(ii) below. ORBCOMM shall retain any Flight Satellites already
Delivered. In each case, ORBCOMM shall also retain any associated Deliverables
already Delivered. If and to the extent that ORBCOMM retains any Flight
Satellite(s) and Deliverables already Delivered at the time of termination,
SUPPLIER shall be entitled to subtract from its termination liability a pro rata
portion of the Price for said Satellite(s), in the case of the Initial Order
based upon the number of Flight Satellites being retained against the total
order of eighteen (18) or, in the case of any Optional Satellite(s) retained,
against the number of Optional Satellites that were part of the terminated
order, minus: (i) any portion of the Price associated therewith for which
Milestones have not been Successfully Completed; and (ii) such amounts as would
have been at risk in the event of any delay or failure of the applicable Flight
Satellite (the “Retained Amount”). As to any and all Flight Satellites or other
Deliverables retained by ORBCOMM under this Section 12.2(a)(ii), ORBCOMM shall
have all the rights specified in the first sentence of Section 12.2(a)(i) above.
(b) In the event of termination of this Agreement by SNC pursuant to
Section 12.1(c) above, SNC shall have the same rights and remedies available to
it as specified in Section 12.3 hereof in the event of termination for
convenience by ORBCOMM.
(c) Any disagreement under this provision, including disagreements with respect
to either party’s right to seek a termination and the appropriate remedies for
termination, shall be resolved in accordance with Section 15.4 of this
Agreement.
(d) Termination of this Agreement shall not relieve either party of any
obligation arising out of Work performed prior to termination, including
obligations of warranty and indemnity, or any obligations stated herein as
surviving termination.
(e) Upon termination pursuant to Section 12.1(b), all licenses of intellectual
property granted pursuant to Section 13.1(b)(i) and Exhibit D shall survive
termination.
Section 12.3 — Termination for Convenience. In the event that ORBCOMM’s
underlying program for which the Satellites under order shall be extinguished or
so dramatically altered so that the ORBCOMM shall have no requirement for such
Satellites, ORBCOMM shall also have the right to terminate this Agreement for
convenience upon notice to SUPPLIER. In such event, SUPPLIER shall be entitled
to retain all payments made by ORBCOMM to the date of termination (“Retained
Payments”) and, if and to the extent in excess of the Retained Payments, to
recover its Costs for all Work performed by SUPPLIER hereunder, including,
without limitation, any termination liability to subcontractors and any
commitments in place, subject in all cases to reasonable mitigation efforts by
SUPPLIER (the “Additional ORBCOMM Termination Liability Payment”), provided that
in no event shall the Additional ORBCOMM Termination Liability Payment exceed
the total Price for the Satellites ordered hereunder, less such amount of the
Price already paid by ORBCOMM. SUPPLIER shall invoice ORBCOMM, in accordance
with invoice requirements hereof, not later than thirty (30) days after the day
of termination under this Section 12.3 of the amount, if any, of the ORBCOMM
Additional Termination Liability Payment. Upon payment by ORBCOMM of the ORBCOMM
Additional Termination Liability Payment, if any, or the passage of thirty
(30) days following termination under this Section 12.3 without an invoice for
any such amount, SUPPLIER shall, to the extent not already vested and Delivered
to ORBCOMM, Deliver or make available for ORBCOMM to take possession of all Work
in progress or that has been completed and transfer title to the same to
ORBCOMM. SUPPLIER shall also take all commercially reasonable steps to protect
and preserve the property in the possession of SUPPLIER until Delivery to
ORBCOMM, or ORBCOMM taking possession thereof.

 

Page 22



--------------------------------------------------------------------------------



 



ARTICLE 13 — SOFTWARE; OWNERSHIP AND LICENSES OF INTELLECTUAL PROPERTY
Section 13.1
(a) The rights and obligations of the parties relating to Project Software and
Software Documentation are set out in Exhibit D (“Project Software Terms and
Conditions”).
(b) The rights and obligations of the parties relating to patents are agreed as
follows: If, during in the course of the Work, a patentable invention is
conceived or first actually reduced to practice, then:
(i) If an invention is made exclusively by the employees of one party in
connection with this Agreement, title to said invention and to any patent
issuing thereon shall be in said one party; but the other party shall enjoy a
nonexclusive, irrevocable, royalty free, worldwide right to use the invention
for purposes of and making use of the Project.
The parties acknowledge and agree that any invention, patent, patent
application, trade secret, know how or other intellectual property
(collectively, “Intellectual Property”) licensed hereunder shall constitute
“Intellectual property” within the meaning of Section 101(35)A)) of Title 11 of
the United States Code (the “Bankruptcy Code”), and that this Agreement is an
executory contract governed by Section 365(n) of the Bankruptcy Code in the
event that a bankruptcy case is commenced involving the licensor.
(ii) In the case of joint inventions, that is, inventions made jointly by one or
more employees of both parties hereto, each party shall have an equal, undivided
one-half interest in and to such joint inventions, as well as in and to patent
applications and patents thereon in all countries.
(iii) In the case of such joint inventions, if the parties cannot agree on the
joint filing of patent application(s) thereon in one or more jurisdictions, then
either party may file such application(s) at its own expense, and to the extent
that any patents are granted and yield any sums on account of the assignment,
sale, lease, license, or other disposition of rights in such patent(s), such
sums, net of all costs and expenses of the patent prosecution and the
disposition of the subject patent rights in the relevant jurisdiction(s), all
applicable taxes, and reasonable attorney’s fees, shall be divided equally
between the parties.
(c) To the extent that Intellectual Property related to the Work is not provided
to ORBCOMM as a Deliverable, SUPPLIER, to the extent that it has the right to do
so, shall provide ORBCOMM on an as needed basis, the right to access and copy
such Intellectual Property to support its analysis of the ORBCOMM system, to
develop alternative solutions for technical problems affecting the operation and
management of the Project and to design modifications to the Intellectual
Property but in any event, not for any re-procurement except as provided in
Article 12 of this Agreement. ORBCOMM shall not disclose such information or
property to any third party unless such third party has agreed in writing to not
disclose such information or property to other third parties except on a need to
know basis and will maintain the confidentiality of, and not use, such
information and property except for the operation, enhancement and maintenance
of the Project or as may be otherwise permitted under Article 12 of this
Agreement. Without limitation to any other provision of this Agreement and
subject to ORBCOMM’s compliance with Section 15.17 hereof, SUPPLIER hereby
grants ORBCOMM a nonexclusive, irrevocable, royalty free, worldwide license in
all Intellectual Property which is incorporated into any Deliverable for the
use, operation, enhancement and maintenance of the Project. Without limitation
to any other provision of this Agreement and subject to SUPPLIER’s compliance
with Section 15.17 hereof, ORBCOMM hereby grants to SUPPLIER a nonexclusive,
irrevocable, royalty free, worldwide license in all Intellectual Property which
is incorporated into any Deliverable for the performance and completion of its
Work and Services under this Agreement.

 

Page 23



--------------------------------------------------------------------------------



 



ARTICLE 14 — COMPLIANCE WITH LAWS, PERMITS, AND LICENSES
Section 14.1 — Each party shall comply with the requirements of any laws,
permits, and licenses of any place in which any part of the work is to be
performed by such party and with the lawful requirements of public, municipal,
and other authorities in any way affecting or applicable to any work to be
performed by such party, including (without limitation) all applicable U.S.
export laws and regulations.
ARTICLE 15 — MISCELLANEOUS
Section 15.1 — Notices.
(a) All notices and other communications hereunder shall be in writing and shall
be deemed given upon receipt if delivered personally or by facsimile (answer
back received), one Business Day after being sent by express mail or courier, or
five Business Days after being sent by registered or certified mail, return
receipt requested, postage prepaid, to the parties at the addresses specified in
this Section 15.1 (or such other address for a party as shall be specified by
like notice, provided that such notice shall be effective only upon receipt
thereof):

  (i)  
if to SUPPLIER to it at:
444 Salomon Circle
Sparks, NV 89434
Telephone: 775-331-0222
Attention: Corporate VP Operations
       
and
       
444 Salomon Circle
Sparks, NV 89434
Telephone: 775-331-0222
Attention: Staff Counsel
    (ii)  
If to ORBCOMM Inc, to it at:
21700 Atlantic Boulevard
Dulles, VA 20166
Telephone: (703) 433-6400
Attention: Vice President Space Segment Engineering
       
and
       
2115 Linwood Avenue
Fort Lee, NJ 07024
Telephone: 703 433-6361
Attn: General Counsel

 

Page 24



--------------------------------------------------------------------------------



 



Section 15.2 — Force Majeure. Neither party shall be responsible for failure or
delay in performance or delivery if such failure or delay is the result of an
act of God, terrorism, riot, or other hostilities, act of the public enemy,
embargo, governmental act, orders or regulations, fire, war, riot, or other
cause of a similar nature that is beyond the control of the parties; provided
that such failure or delay could not have been avoided by the party seeking
force majeure protection through the exercise of commercially reasonable
diligence and care, and was not the result of its own negligence or that of its
contractors or subcontractors (provided that nothing herein shall be interpreted
to make either Party responsible for the acts or omissions of the other Party or
its contractors or subcontractors) and further provided that the party seeking
force majeure protection shall use its best efforts, at its own expense,
including through the use or work-around solutions and twenty-four (24)-hour/day
operations to keep any such delay to a minimum. In the event of such occurrence
(herein, a Force Majeure Event), the party so affected shall immediately notify
the other party of the occurrence and shall promptly, and in all events within
forty-eight (48) hours thereof, notify the other party of the anticipated delay
and the efforts being undertaken to mitigate the effects of the Force Majeure
Event and minimize the delay. This Agreement shall be amended by mutual
agreement to reflect any extension in the period of performance and/or time of
delivery necessitated by such circumstances. Failure to agree on an equitable
extension shall be considered a dispute and resolved in accordance with
Section 15.4 hereof.
Section 15.3 — Reserved.
Section 15.4 — Resolution of Disputes.
(a) The parties shall attempt in good faith to resolve any dispute arising out
of or relating to this Agreement/Contract promptly by negotiation between
executives who have authority to settle the controversy and who are at a higher
level of management that the persons with direct responsibility for
administration of this contract. Any person may give the other party written
notice of any dispute not resolved in the normal course of business. Within
fifteen (15) days after delivery of the notice, the receiving party shall submit
to the other a written response. The notice and response shall include (a) a
statement of that party’s position and a summary of arguments supporting that
position, and (b) the name and title of the executive who will represent that
party and of any other person who will accompany the executive. Within thirty
(30) days after delivery of the initial notice, the executives of both parties
shall meet at a mutually acceptable item and place, and thereafter as often as
they reasonably deem necessary, to attempt to resolve the dispute. All
reasonable requests for information made by one party to the other will be
honored. All negotiations pursuant to this clause are confidential and shall be
treated as compromise and settlement negotiations for purposes of applicable
rules of evidence.
(b) If the dispute has not been resolved by nonbinding means as provided herein
within the period specified above, this Agreement does not preclude either party
from initiating litigation upon ten (10) days written notice to the other party.
Section 15.5 — Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the Commonwealth of Virginia, USA without
giving effect to the provisions, policies or principles thereof relating to
choice or conflict of laws. Any and all action or proceeding arising out of, in
connection with, or related to this Agreement shall be brought and maintained in
Virginia. Each Party consents to the exclusive jurisdiction of U.S. federal
courts for the Eastern District of Virginia, unless it is determined that there
is not federal jurisdiction, in which event each Party consents to the exclusive
jurisdiction of Virginia state courts located in Loudoun County, Virginia. Each
Party agrees that service of process in any action or proceeding shall be deemed
sufficient if mailed, first class, postage prepaid, to the other at the address
set forth in Section 15.1 as the same may be changed in accordance with that
Section.

 

Page 25



--------------------------------------------------------------------------------



 



Section 15.6 — Binding Effect: Assignment. This Agreement shall be binding upon
and shall inure to the benefit of the parties and their respective successors
and permitted assigns. Neither this Agreement nor any interest or obligations
hereunder shall be assigned or transferred (by operation of law or otherwise) to
any person without the prior written consent of the other party, provided that
either party may assign this Agreement and its interest and obligations
hereunder to any wholly owned subsidiary of such party or to an entity acquiring
all or substantially all of its assets; provided that SUPPLIER shall not make
such assignment (or delegate any of its obligations hereunder) to any entity
that does not have the technical facilities and expertise to perform SUPPLIER’s
obligations hereunder or to a competitor of ORBCOMM. Further, an assignment by
either party shall not relieve it of its obligations under this Agreement to the
other party without the other party’s express written consent.
Section 15.7 — Order of Precedence. Irreconcilable inconsistencies between or
among Articles of Agreements and/or any Exhibits (i.e., only where it is not
possible reasonably to interpret all provisions together and not in conflict)
shall be resolved in the following order of precedence:

(a)  
Article 1 through Article 15 of this Agreement;
  (b)  
the Statement of Work (Exhibit A, Part 1A);
  (c)  
the Specifications (Exhibit A, Part 1B);
  (d)  
Key Personnel (Exhibit C);
  (e)  
Project Software and Software Documentation Terms and Conditions (Exhibit D);
  (f)  
Third Party Software Ownership and Licensing (Exhibit E);
  (g)  
Preferred Escrow Agreement (Exhibit F);
  (h)  
Terms for Secured Line of Credit (Exhibit G);and
  (i)  
Response to Due Diligence Checklist (Exhibit H)

Section 15.8 — Reserved
Section 15.9 — Key personnel. SUPPLIER agrees that those individuals identified
in Exhibit C are necessary for the successful completion of the work to be
performed under this Agreement. Such personnel (“Key Personnel”) shall be
removed only after proper advanced (two (2) weeks minimum) consultation to
ORBCOMM. Advanced consultation shall include identification/qualifications of
the replacement and a transition plan. SUPPLIER shall only replace Key Personnel
with personnel of substantially equal qualifications and ability. In the event
of a dispute, ORBCOMM shall communicate the concern to SUPPLIER’s senior
management to negotiate a mutually agreed upon alternative. Notwithstanding its
role in reviewing Key Personnel adjustments, ORBCOMM shall have no supervisory
control over Key Personnel work, and nothing in this Section 15.9 shall relieve
SUPPLIER of any of its obligations under this Agreement, or of its
responsibility for any acts or omissions of its personnel. To the extent that
the Key Personnel voluntarily resign, ORBCOMM shall be notified in the selection
of the replacement personnel but shall, subject to SUPPLIER’s compliance with
this Section 15.9, not have the right to approve such replacement personnel.
Section 15.10 — Counterparts. This Agreement may be executed in any number of
counterparts of the signature pages, each of which shall be considered an
original, but all of which together shall constitute one and the same
instrument.
Section 15.11 — Headings. This section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.
Section 15.12 — Amendment Waiver. Except as provided otherwise herein, this
Agreement may not be amended nor may any rights hereunder by waived except by an
instrument in writing signed by the parties hereto.

 

Page 26



--------------------------------------------------------------------------------



 



Section 15.13 — Entire Agreement. This Agreement and all exhibits (which are
hereby made part of this Agreement) contain the entire understanding between the
parties and supersede all prior written and oral understandings relating to the
subject hereof. No representations, agreement, modifications or understandings
not contained herein shall be valid or effective unless agreed to in writing and
signed by both parties.
Section 15.14 — Modification and Termination. This Agreement may not be modified
or terminated orally. No claimed modification, termination or waiver of any of
its provisions shall be valid UNLESS in writing signed by ORBCOMM and SUPPLIER.
Section 15.15 — Severability. If any term, condition, clause or provision of
this Agreement shall be determined or declared to be void or invalid in law or
otherwise, then only that term, condition, clause or provision shall be stricken
from this Agreement and in all other respects this Agreement shall be valid and
continue in full force, effect and operation.
Section 15.16 – Waiver. The failure of ORBCOMM or SUPPLIER at any time to insist
on performance of any provision of this Agreement shall not be construed as a
waiver of that provision in any later instance, nor shall it be construed as a
waiver of any other provision of this Agreement or any express or implied
election of remedies.
Section 15.17 — Proprietary Information. During the term of this Agreement, and
for five (5) years after its termination, ORBCOMM and SUPPLIER shall not
disclose any technical, non-technical and/or business data or information
concerning work under this Agreement, which has been designated in writing or by
an appropriate stamp or legend by the disclosing party to be proprietary or
orally received and indicated at the time of receipt as being proprietary, to
any person or persons outside their respective organizations or any unauthorized
person or persons within such organization; provided, however, that neither
party shall be liable for disclosure or use of such data or information if the
same:

  (1)  
was in the public domain at the time it was disclosed, or

    (2)  
was known to the party receiving it at the time of receipt, or
    (3)  
is disclosed inadvertently despite the exercise of the same degree of care as
the recipient party takes to preserve of safeguard its own proprietary
information, or
    (4)  
is independently developed by the receiving party, or
    (5)  
becomes known to the party without breach of this agreement by the receiving
party, or
    (6)  
is required to be disclosed pursuant to a court order or subpoena or is
otherwise required to be disclosed by law, including any securities laws,
provided the disclosing party gives the other party prior notice of the
disclosure.

ORBCOMM shall also be permitted to disclose such information, subject to
comparable conditions of confidentiality and on a need to know basis, to its
actual and potential contractors, subcontractors, insurers and insurance
brokers, and successors-in-interest.
Except as may be required by applicable laws, neither party will make a public
announcement regarding this Agreement without the approval of the other party,
which approval will not be unreasonably withheld, conditioned, or delayed.
The provisions of this Section 15.17 shall survive the termination of this
Agreement.

 

Page 27



--------------------------------------------------------------------------------



 



Section 15.18 Independent Contractor.
(a) SUPPLIER’s relationship to ORBCOMM in the performance of this Agreement is
that of an independent contractor,
(b) SUPPLIER’s personnel performing services under this Agreement shall at all
times be under SUPPLIER’s exclusive direction and control and shall be employees
of SUPPLIER and not employees of ORBCOMM. All employees and agents of SUPPLIER
shall, however, be subject to the rules and regulations of ORBCOMM while on
ORBCOMM’s property, and employees and agents of ORBCOMM shall be subject to the
rules and regulations of SUPPLIER while on SUPPLIER’s premises. SUPPLIER’s and
ORBCOMM’s employees and agents shall each be subject to the rules and
regulations of the other’s contractors and subcontractors while on their
property.
Section 15.19 — Indemnification For Negligence. ORBCOMM and SUPPLIER (each, the
“Indemnifying Party”) shall indemnify and hold harmless the other party (the
“Indemnified Party”) from and against any and all claims, suits, actions,
liabilities, losses, damages and expenses, including attorney fees, threatened
or brought against or incurred by the Indemnified Party as a result of the
negligence of the Indemnifying Party in performing its obligations hereunder or
as a result of a breach by the Indemnifying Party of it obligations hereunder.
ARTICLE 16 — LIST OF EXHIBITS

          Exhibit A  
STATEMENT OF WORK AND SPECIFICATIONS
Part 1A  
ORBCOMM Generation 2 (OG2) Satellite Statement of Work
Part 1B  
ORBCOMM Generation 2 (OG2) Satellite Specification
Exhibit B  
Labor Rates
Exhibit C  
Key Personnel
Exhibit D  
Project Software and Software Documentation Terms and Conditions
Exhibit E  
Third Party Software Ownership and Licensing
Exhibit F  
Preferred Escrow Agreement
Exhibit G  
Terms for Secured Line of Credit
Exhibit H  
Response to Due Diligence Checklist

 

Page 28



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

            SIERRA NEVADA CORPORATION
      By:   /s/ Fatih Ozmen         Name:   Fatih Ozmen        Title:   Chief
Executive Officer        ORBCOMM INC
      By:   /s/ Marc Eisenberg         Name:   Marc Eisenberg        Title:  
Chief Executive Officer   

 

Page 29



--------------------------------------------------------------------------------



 



Exhibit A, Part 1A
(ORBCOMM LOGO) [c74025c7402500.gif]
Exhibit A, Part 1A
ORBCOMM
Generation 2 (OG2) Satellite Statement of Work
This document is Exhibit A, Part 1A of the ORBCOMM Generation 2 (OG2)
Satellite Procurement Agreement.
Document Number: B15TD1413

     
2115 Linwood Avenue, Suite 100, Fort Lee, NJ 07024
  21700 Atlantic Boulevard, Dulles, VA 20166
Telephone: 201-363-4900
  Telephone: 703-433-6300

www.orbcomm.com
ORBCOMM Proprietary Information

 

 



--------------------------------------------------------------------------------



 



Disclaimers
This document is the proprietary and exclusive property of ORBCOMM except as
otherwise indicated. No part of this document, in whole or in part, may be
reproduced, stored, transmitted, or used for design purposes without the prior
written permission of ORBCOMM.
[* * *]

  B15TD1413   ORBCOMM OG2 Satellite SOW   2 of 10     ORBCOMM Proprietary
Information    

 

 



--------------------------------------------------------------------------------



 



Table of Contents

         
1 INTRODUCTION
    4  
1.1 Scope
    4  
1.2 Responsibility
    4  
1.3 Reference Documents
    4  
2 EQUIPMENT AND DELIVERABLES
    5  
2.1 Flight Satellite
    5  
2.2 Flight Ground Support Equipment
    5  
2.3 Removed
    5  
2.4 FlatSat Satellite
    5  
2.5 Satellite Simulator
    6  
[* * *]
       
2.11 Successful Operations
    6  
2.12 Major Milestones and Deliverable Timeline
    7  
[* * *]
       
3 LAUNCH SERVICES SUPPORT
    9  
[* * *]
       
4 SOFTWARE DELIVERABLES
    10  
[* * *]
       
[4 pages omitted]
       

  B15TD1413   ORBCOMM OG2 Satellite SOW   3 of 10     ORBCOMM Proprietary
Information    

 

 



--------------------------------------------------------------------------------



 



1 Introduction
1.1 Scope
This Statement of Work (SOW) defines the work to be performed by Sierra Nevada
Corporation as the Satellite provider, Integration, Test and Launch Support
Services Contractor (“Contractor”) and specifies the equipment, services, and
documentation that shall be required in connection with the Contractor Agreement
under contract with ORBCOMM INC (“Customer” or “ORBCOMM”).
1.2 Responsibility
The Contractor shall be responsible for all tasks related to design,
development, fabrication, integration and test, and launch support services with
respect to eighteen (18) ORBCOMM Generation 2 (OG2) Satellites with an option of
up to thirty (30) more flight satellites. The Contractor shall also be
responsible for the delivery of all supporting equipment and software, analysis
documentation, and services as outlined in this Statement of Work (SOW).
1.3 Reference Documents
[1] ORBCOMM Generation 2 Satellite Specification, B15051414, Version 1.28 (SNC),

  B15TD1413   ORBCOMM OG2 Satellite SOW   4 of 10     ORBCOMM Proprietary
Information    

 

 



--------------------------------------------------------------------------------



 



2 Equipment Deliverables and Services
The Contractor shall deliver the flight hardware, test hardware, documentation,
and perform services as defined in this Statement of Work.
2.1 Flight Satellite
The Contractor shall design, manufacture, integrate, test, provide launch
support services, and checkout in orbit eighteen (18) ORBCOMM Generation 2 (OG2)
Flight Satellites and up to thirty (30) optional Flight Satellites which comply
to all the requirements outlined in the ORBCOMM Generation 2 (OG2) Satellite
Specification and this SOW.
The Flight Satellite shall consist of all the hardware and software components
necessary to meet the ORBCOMM Mission Requirements as defined in the
Specification. The Flight Satellite shall support all of the following
operations; power distribution, attitude control, thermal control, orbit
manoeuvres and perform the communications functions as specified in the
Specification.
All eighteen (18) Flight Satellites are planned to be on orbit and in operation
no later than 2011. The satellite delivery schedule shall be in accordance with
Table 1 “Major Milestones”
2.2 Flight Ground Support Equipment (GSE)
The Flight Satellite Ground Support Equipment (GSE) shall be comprised of the
necessary electrical and mechanical equipment to support Satellite component,
subsystem, subassembly, and system integration and tests, environmental tests,
storage, transportation, launch preparation and launch operation requirements.
Acceptance of the GSE shall take place at the Contractor’s facility and
subsequently delivered to ORBCOMM’s operations center.
2.3 Removed
This paragraph intentionally left blank
2.4 FlatSat Satellite
The Contractor shall deliver to the Customer a FlatSat Satellite comprised of
all the electrical components and harnesses of the Flight Satellite (i.e., no
mechanical structure required) and the required FlatSat Satellite Ground Support
Equipment. It shall have all the same electrical components as the Flight
Satellite but may be built with non-flight components as long as it functions
electronically the same. The FlatSat Satellite shall be used by the Customer to
support ORBCOMM Network Software development, troubleshooting on-orbit anomalies
and to develop operational updates over the life of the Satellites on orbit. The
Contractor shall also deliver all the documentation necessary to operate and
configure the FlatSat Satellite. The FlatSat Satellite shall be delivered to
ORBCOMM’s operations center following FlatSat testing at the Contractor’s
facility. The Contractor shall maintain a repair capability for the FlatSat to
support future Customer requests for maintenance contract agreements.

  B15TD1413   ORBCOMM OG2 Satellite SOW   5 of 10     ORBCOMM Proprietary
Information    

 

 



--------------------------------------------------------------------------------



 



2.5 Satellite Simulator
The Contractor shall deliver to the Customer and install a complete Satellite
software simulator and associated electrical support equipment. The Satellite
Simulator shall have the ability to execute the same compiled software image
files as the Flight Satellite and at a minimum shall have the following
capabilities:

  •  
Accept and respond as accurately as possible to all Satellite commands
pertaining to attitude control, and command and data handling
    •  
Software upgradeable so the latest flight software version can be uploaded and
run
    •  
Medium level fidelity flight simulation code is provided to allow for realistic
on-orbit telemetry and Satellite responses to actuators and propulsion reactions
    •  
Provide a graphical software user interface to configure and operate the
simulator
    •  
All hardware platforms required to run and maintain the Satellite Simulator

2.11 Successful Operations
The functionality of the Simulator shall be as mutually agreed upon between the
Customer and the Contractor. The Satellite Simulator shall be used by the
Customer for Satellite Control Center (SCC) compatibility testing, launch, and
on-orbit operations simulations for operator training. The Satellite Simulator
shall be delivered to ORBCOMM’s Operations center.
[* * *]
[1 page omitted]
To meet this milestone, the Contractor shall demonstrate to the Customer through
telemetry and/or analysis and on-orbit performance that each Satellite meets the
following performance requirements when the ORBCOMM NCC and GES’ are operating
sufficiently:

  1.  
The Satellites shall meet the attitude control point requirements as outlined in
the Specification.
    2.  
The Satellite batteries shall provide enough power to operate the payload
through [* * *] without interruption.
    3.  
The Satellite Solar Arrays shall provide enough power to recharge the batteries
after [* * *] with a full payload in operation (or demonstrate with an
equivalent load) within [* * *] orbit period.
    4.  
The Satellite electrical power subsystem shall be capable of controlling power
(on/off) to each of the payload components.
    5.  
The payload is capable of operating continuously, meeting the following
requirements without interruption or ground commands for at least [* * *]
period:

  5.1.  
The subscriber receiver has at least [* * *]% subscriber demodulators operating
in all receiver modes for [* * *] out of [* * *] downlinks
    5.2.  
[* * *]% of the subscriber downlinks are operating at no less than [* * *] below
the specified RF levels based on an agreed upon measurement and analysis
verification process

  B15TD1413   ORBCOMM OG2 Satellite SOW   6 of 10     ORBCOMM Proprietary
Information    

 

 



--------------------------------------------------------------------------------



 



2.12 Major Milestones and Deliverable Timeline
All major deliverables and services described in this SOW shall be delivered to
the Customer according to the Major Milestones list in Table 1. The Contractor
shall provide notification if any Customer actions or extenuating circumstances
result in a delivery delay and request a schedule, penalty or compensation
adjustment. All other deliverables and services not listed in this table shall
be delivered according to the schedule listed in the Section 11.
Table 1. Major Milestones

                          Scheduled             Completion             After
Start of             Contract Milestone #   Milestone Description   Ref Section
  (Months)
1
  [* * *]        
2
           
3
           
4
           
5
           
6
           
7
           
8
           
9
           
10
           
11
           
12
           
13
           
14
           
15
           
16
           
17
           
18
           
19
           
20
           
21
           
22
           

  B15TD1413   ORBCOMM OG2 Satellite SOW   7 of 10     ORBCOMM Proprietary
Information    

 

 



--------------------------------------------------------------------------------



 



                          Scheduled             Completion             After
Start of             Contract Milestone #   Milestone Description   Ref Section
  (Months)
23
           
24
           
25
           
26
           
27
           
28
           
29
           
30
           
31
           
32
           
33
           
34
           
35
           
36
           
37
           

[* * *]
[2 pages omitted]

  B15TD1413   ORBCOMM OG2 Satellite SOW   8 of 10     ORBCOMM Proprietary
Information    

 

 



--------------------------------------------------------------------------------



 



3 Launch Services Support
The Contractor shall provide Launch Services Support (LSS) in accordance to
Sections 3.3 and 3.5 of the Specification for the OG2 Program.
ORBCOMM is responsible for managing the Launch Services Provider(s) (LSP) in
performing and integrating the overall Programmatic Launch Services functions
including Program/Project planning, Risk Management, Range Safety, Launch and
Operations. ORBCOMM’s selection of Launch Vehicles shall be made pursuant to
Section 2.5 of the Agreement. The Contractor shall provide LSS as relates to the
OG2 Satellites for the listed Launch Services Support functions below.
Launch Services Support will support the launch of the Satellites from the time
a launch campaign is initiated until the Satellites have been successfully
lifted off the launch pad. These activities includes transporting the
Satellite(s) and necessary GSE from the production or storage facility to the
launch base, performing pre-launch Satellite processing, transporting the
Satellite(s) to the launch pad, mating to the launch vehicle separation adapter,
mating with the launch vehicle and the payload fairing, and ensuring the launch
readiness. Launch Services Support shall apply to each Flight Satellite.
[* * *]
[3 pages omitted]

  B15TD1413   ORBCOMM OG2 Satellite SOW   9 of 10     ORBCOMM Proprietary
Information    

 

 



--------------------------------------------------------------------------------



 



4 Software Deliverables
[* * *]
[40 pages omitted]

  B15TD1413   ORBCOMM OG2 Satellite SOW   10 of 10     ORBCOMM Proprietary
Information    

 

 



--------------------------------------------------------------------------------



 



Exhibit A, Part 1B
(ORBCOMM LOGO) [c74025c7402500.gif]
Exhibit A, Part 1B
ORBCOMM
Generation 2 (OG2) Satellite Specification
This document is Exhibit A, Part 1B of the ORBCOMM Generation 2
(OG2) Satellite Procurement Agreement.
Document Number: B15051414
Release Date: 11 April 2008

     
2115 Linwood Avenue, Suite 100, Fort Lee, NJ 07024
  21700 Atlantic Boulevard, Dulles, VA 20166
Telephone: 201-363-4900
  Telephone: 703-433-6300

www.orbcomm.com
ORBCOMM Proprietary Information

 

 



--------------------------------------------------------------------------------



 



Disclaimers
This document is the proprietary and exclusive property of ORBCOMM except as
otherwise indicated. No part of this document, in whole or in part, may be
reproduced, stored, transmitted, or used for design purposes without the prior
written permission of ORBCOMM.
Export Control Statement
The contents of this document, in whole or in part, shall not be exported from
the United States, which export shall include, but not be limited to,
transmittal to any non-U.S. citizen wherever said person is located, except in
accordance with all United States laws and regulations relating to exports and
to all administrative acts of the U.S. Government pursuant to such laws and
regulations. Diversion, re-export or transshipment of the contents of this
document, in whole or in part, contrary to U.S. law is also strictly prohibited.
[* * *]
[72 pages omitted]

  B15051414   ORBCOMM OG2 Satellite Specification   2 of 2     ORBCOMM
Proprietary Information    

 

 



--------------------------------------------------------------------------------



 



Exhibit B
LABOR RATES AND TRAVEL POLICY

                              2008     2009     2010       Total     Total    
Total   FIELD SERVICE LABOR   Burd Rate     Burd Rate     Burd Rate  
PROGRAM MANAGER III
            [* * *]          
PROGRAM MANAGER II
                       
PROGRAM MANAGER I
                       
PROJECT ANALYST I
                       
SYSTEMS ENG III
                       
SOFTWARE ENG IV
                       
PROJECT ENG II
                       
ELECTRICAL ENG II
                       
MECH. ENG 11
                       
TECH WRITER II
                       
TECH WRITER I
                       
CONFIGURATION MGR
                       
LOGESTICS SPECIALIST
                       
QA SPECIALIST I
                       
QA INSPECTOR I
                       

                                  MSI Labor Category   2008     2009     2010  
  2011  
MSI Enterprise Engineer
                    [* * *]          
Group Engineer
                               
Senior System Engineer
                               
Senior Staff Engineer
                               
Quality Control
                               
Program Support
                               
ASI — Executive MTS
                               

 

Page 43



--------------------------------------------------------------------------------



 



Exhibit B
LABOR RATES AND TRAVEL POLICY
SNC TRAVEL TIME POLICY
Employees will be eligible for travel time and will be compensated as required
by applicable law.
The following policies shall be used when calculating hours worked for the
purpose of travel time:

1.  
All travel time is compensable if it is same day travel.
  2.  
Employees whose travel requires an overnight stay will be compensated for travel
time that is within his or her normal working hours. Such time is considered
hours worked on regular working days during normal work time, and also during
the corresponding time of non-working days i.e. Saturday, Sunday and Holidays.
  3.  
Any non-business meal periods or times when an employee is permitted to sleep
will not be considered as time worked and is non-compensable.
  4.  
Overtime may only be earned if the employee’s compensable travel time and hours
worked exceed 40 hours in any workweek.
  5.  
Employees will not be compensated for time spent traveling if the additional
travel time was due to the employees choice of transportation.
  6.  
Normal travel time commuting from home to work and work to home is not
compensable and must be subtracted from any travel time claimed.
  7.  
All time that an employee spends traveling as a part of the principal activity
of the position i.e. travel from job site to job site, is considered hours
worked.

 

Page 44



--------------------------------------------------------------------------------



 



Exhibit C
Key Personnel
SUPPLIER Personnel

      Title   Name
OG2 Program Manager
  Doug Infiesto
Bus Subsystem Manager
  Lad Henry Curtis
Communication Subsystem Manager
  TBD*
RF Payload Manager
  TBD*
Antenna Boom Manager
  TBD*
Lead Systems Engineer
  Charlie Gault
Lead Integration and Test Engineer
  Terrance Yee
Lead Mechanical Systems Engineer
  Bill Plaster
Lead Avionics System Engineer
  Ladd Gillies
LV Interface Manager
  Bill Anders
Lead Software Engineer
  Dave Bryan

*     TBD: Supplier Personnel will be determined upon the selection of, and
award to the payload provider.

 

Page 45



--------------------------------------------------------------------------------



 



Exhibit D
PROJECT SOFTWARE AND SOFTWARE DOCUMENTATION
TERMS AND CONDITIONS
1. The parties agree that the Project Software and Software Documentation
delivered to ORBCOMM pursuant to this Agreement will comprise all software and
software documentation and/or components and/or amendments and derivatives that
are:
(a) — owned by or copyrighted to ORBCOMM on before the Effective Date of this
Agreement (“Existing ORBCOMM Software”); and
(b) — owned by or licensed to SUPPLIER on or before the Effective Date of this
Agreement (“Existing SUPPLIER Software”); and
(c) — owned by third parties and licensed to ORBCOMM on or before the Effective
Date of this Agreement (“Existing Third Party Software”); and
(d) — to be developed by ORBCOMM and made available for use in the Project (“New
ORBCOMM Software”); and
(e) — to be developed by or for SUPPLIER for the Project and licensed to ORBCOMM
as provided herein (“New SUPPLIER Software”), and
(f) — to be developed by third parties for the Project and licensed to ORBCOMM
for use in the Project and thereafter (“New Third Party Software”).
2. SUPPLIER shall have principal responsibility for delivery of Project Software
and Software Documentation integrating all of the above that performs and/or is
interoperable as described in the SOW in the context of Project infrastructure.
3. ORBCOMM hereby grants SUPPLIER, for use in the Project only, all of the
nonexclusive, nontransferable licenses and sublicenses necessary to use, make
derivative works from, and integrate with other Project Software and Software
Documentation, such Existing ORBCOMM Software, Existing Third Party Software,
and New Third Party Software as ORBCOMM or its third party software contractors
shall make available to SUPPLIER in the course of SUPPLIER’s performance of its
Work and Services hereunder.
4. SUPPLIER hereby grants ORBCOMM, for use in support of the Project and
thereafter, all of the licenses and sublicenses necessary (a) to use, make
derivative works from, and integrate with the other Project Software and
Software Documentation mentioned above, such Existing SUPPLIER Software and New
SUPPLIER Software and the directly related Project Software and Software
Documentation as shall be made available to ORBCOMM in the course of SUPPLIER’s
Work and Services for the Project, and (b) to permit ORBCOMM’s third party
software contractors to do the same.
5. Except as specified in Exhibit E mentioned in the following paragraph, all
SUPPLIER Work and Services regarding Project Software and Software Documentation
(including without limitation, all code, documentation, notes, graphics, and
test results) and all New SUPPLIER Software and any Project Software and
Software Documentation directly related to any of the foregoing shall be deemed
to be jointly owned by the Parties, and each Party hereby licenses the other the
right to use, make derivative works from, and sublicense the same.

 

Page 46



--------------------------------------------------------------------------------



 



6. Each Party represents and warrants to the other that (a) it has such right,
title, and interest in any Project Software and Software Documentation made
available to the other Party hereunder as may be necessary to the use of such
software for the Project purposes described or required in the SOW, and (b) such
use shall not infringe the rights of others. SUPPLIER further represents and
warrants that, unless otherwise specified in Exhibit E, “Third Party Software
Ownership and Licensing,” attached to this Agreement and to be updated as
necessary and agreed by ORBCOMM throughout its Work and Services hereunder, all
Project Software and Software Documentation used in its SUPPLIER’s Work and
Services and/or delivered to ORBCOMM hereunder shall be SUPPLIER’s own original
work.
7. To the extent SUPPLIER may by operation of law or otherwise attain any right,
title, or interest in any Project Software and Software Documentation, SUPPLIER
hereby and without further consideration agrees to grant to ORBCOMM a license to
use any and all of the same and any goodwill attaching thereto, free from any
encumbrances whatever, to ORBCOMM. ORBCOMM shall thus be entitled to use and
modify the Project Software and Software Documentation in source code or other
form to create derivative software(s) and to use, copy, have copied, sublicense,
market, and distribute the Project Software and Software Documentation and any
derivative softwares and related documentation.
8. SUPPLIER hereby covenants with ORBCOMM that it will, at the request of
ORBCOMM at all times hereafter, do all such acts and execute such documents as
may be necessary or desirable to secure the vesting of all rights in ORBCOMM
pursuant to this Exhibit D and to assist in the resolution of any question
concerning ORBCOMM’s joint ownership of the New SUPPLIER Software and New Third
Party Software and directly related Project Software and Software Documentation
and any intellectual property rights related to or derived from either or both
of the same.
9. SUPPLIER shall, contemporaneously with its entry into this Agreement, execute
(as the “Depositor”) and thereafter perform the obligations of a Depositor under
the “Preferred Escrow Agreement” with Iron Mountain and ORBCOMM (as the
“Preferred Beneficiary”), attached hereto as Exhibit F. ORBCOMM agrees that it
shall pay Iron Mountain’s fees under the Preferred Escrow Agreement. Subject to
ORBCOMM’s obligation to pay Iron Mountain’s fees, SUPPLIER agrees that ORBCOMM
shall have the right to adjust the level of work to be performed by Iron
Mountain and/or terminate the Preferred Escrow Agreement in accordance with its
terms and SUPPLIER shall execute and deliver such instructions to Iron Mountain
as ORBCOMM may reasonably request to reflect ORBCOMM’s decisions in this regard.
10. The Party granting a license(s) in Sections 3, 4, 5, or 7 of this Exhibit D
(hereinafter, in this Exhibit, the “Indemnitor Party”) shall indemnify the other
party, its Project contractors, and its and their officers, directors, employees
(together, “Indemnitees”), against all costs, expenses, (including reasonable
attorney’s fees), and damages (together, “Damages”) arising out of any claim,
suit, demand, or action alleging infringement in the making, licensing, or use
of any Project Software and Software Documentation so licensed, made, or
assigned; provided, however, that: (i) the Indemnitees shall have given the
Indemnitor Party prompt notice of such claim, suit, demand, or action; (ii) the
Indemnitees shall cooperate with the licensing Party in the defense and
settlement thereof; and, (iii) the Indemnitor Party shall have control of the
defense of such claim, suit, demand, or action and the settlement or compromise
thereof, and provided further that SUPPLIER shall not enter into any settlement
or compromise that fails to completely relieve Indemnitees from any liability or
obligation with respect to such matter; nor shall SUPPLIER have the right to
control the defense of any action in which SUPPLIER disputes liability to
ORBCOMM. The failure or delay of an Indemnitee to deliver prompt notice of a
claim shall not excuse any indemnity obligations of the Indemnitor Party, except
to the extent that the Indemnitor Party was actually disadvantaged by such
failure or delay.

 

Page 47



--------------------------------------------------------------------------------



 



11. If a temporary or a final injunction is obtained against an Indemnitee’s use
of the Project Software and Software Documentation or any portion thereof by
reason of an infringement of a U.S. copyright, trade secret, or other
proprietary right, the Indemnitor Party will, at its option and expense, either
(i) procure for the Indemnitee(s) the right to continue using the infringing
Project Software and Software Documentation or (ii) replace or modify the
infringing Project Software and Software Documentation, or the infringing
portion thereof, so that it no longer is infringing (provided that the utility
or performance of the same is not adversely affected by such replacement or
modification). A party shall have no liability to the other party or other
Indemnitees for any infringement action, claim, suit, demand, or action to the
extent that it is based upon or arises out of the modification of Project
Software and Software Documentation or the Project Software and Software
Documentation by the other party without notice to and the express written
consent of the first party.
12. EVEN IF AN INDEMNITOR PARTY HAS BEEN ADVISED, KNEW, OR SHOULD HAVE KNOWN OF
THE POSSIBILITY OF SUCH DAMAGES, IN NO EVENT SHALL ANY DAMAGES WHICH MAY BE
ASSESSED UPON AN INDEMNITOR PARTY FOR ANY REASON EXCEED THE PURCHASE PRICE UNDER
THE AGREEMENT. ANY ACTION FOR INDEMNIFICATION OF DAMAGES AGAINST A LICENSING
PARTY MUST BE COMMENCED WITHIN TWO (2) YEARS AFTER A FINAL JUDGMENT OF
INFRINGEMENT IS ENTERED.
13. EXCEPT AS TO THIRD PARTY LIABILITY, IN NO EVENT WILL AN INDEMNITOR PARTY BE
LIABLE FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT
LIMITATION, LOSS OF USE OR LOST BUSINESS, REVENUE, OR GOODWILL) ARISING IN
CONNECTION WITH THIS AGREEMENT, ANY SOFTWARE AND SOFTWARE DOCUMENTATION OF
OTHERS, OR THE PROJECT SOFTWARE AND SOFTWARE DOCUMENTATION, AND/OR THE USE
THEREOF, UNDER ANY THEORY OF TORT, CONTRACT, STRICT LIABILITY OR NEGLIGENCE.

 

Page 48



--------------------------------------------------------------------------------



 



Exhibit E
THIRD PARTY SOFTWARE OWNERSHIP AND LICENSING

          Third Party Software Software Ownership and Licensing   Version  
Software Title (SOW) Section 4)
       
[* * *]
    [* * *]  

The foregoing software shall only be deemed included on this Exhibit E to the
extent such software exists on or prior to the Effective Date. Upon selection
and execution of subcontracts with vendors, this list may be updated as
necessary in accordance with the provisions of Exhibit D to the Agreement.

 

Page 49



--------------------------------------------------------------------------------



 



Exhibit F
(IRON MOUNTAIN LOGO) [c74025c7402501.gif]
Three-Party Escrow Service Agreement
Deposit Account Number:                                         

1.  
Introduction.
     
This Three Party Escrow Service Agreement (the “Agreement”) is entered into by
and between Sierra Nevada Corporation and its Affiliates, as defined below (the
“Depositor”), and by ORBCOMM Inc. and its Affiliates (the “Beneficiary”) and by
Iron Mountain Intellectual Property Management, Inc. (“Iron Mountain”) on this
5th day of May, 2008 (the “Effective Date”). Depositor, Beneficiary, and Iron
Mountain may be referred to individually as a “Party” or collectively as the
“Parties” throughout this Agreement.
     
(a) The use of the term services in this Agreement shall refer to Iron Mountain
services that facilitate the creation, management, and enforcement of software
or other technology escrow accounts as described in Exhibit A attached hereto
(“Services”). A Party shall request Services under this Agreement by submitting
a work request for certain Iron Mountain Services (“Work Request”) via written
instruction or the online portal maintained at the website located at
www.ironmountainconnect.com, or other websites owned or controlled by Iron
Mountain that are linked to that website (collectively the “Iron Mountain
Website”).
     
(b) The Beneficiary and Depositor have, or will have, entered into a license
agreement or other agreement conveying intellectual property rights to the
Beneficiary, and the Parties intend this Agreement to be considered as
supplementary to such agreement, pursuant to Title 11 United States Bankruptcy
Code, Section 365(n).
  2.  
Depositor Responsibilities and Representations.

  (a)  
Depositor shall make an initial deposit that is complete and functional of all
proprietary technology and other materials covered under this Agreement
(“Deposit Material”) to Iron Mountain not later than sixty (60) days from the
Effective Date of the Procurement Agreement. Depositor may also update Deposit
Material from time to time during the Term of this Agreement provided a minimum
of one (1) complete and functional copy of Deposit Material is deposited with
Iron Mountain at all times. At the time of each deposit or update, Depositor
will provide an accurate and complete description of all Deposit Material sent
to Iron Mountain using the form attached hereto as Exhibit B.
    (b)  
Depositor represents that it lawfully possesses all Deposit Material provided to
Iron Mountain under this Agreement free of any liens or encumbrances as of the
date of their deposit. Any Deposit Material liens or encumbrances made after
their deposit will not prohibit, limit, or alter the rights and obligations of
Iron Mountain under this Agreement. Depositor warrants that with respect to the
Deposit Material, Iron Mountain’s proper administration of this Agreement will
not violate the rights of any third parties.
    (c)  
Depositor represents that all Deposit Material is readable in its then current
form; if any portion of such Deposit Material is encrypted, the necessary
decryption tools and keys to read such material are deposited contemporaneously.
    (d)  
Depositor agrees, upon request by Iron Mountain, in support of Beneficiary’s
request for verification Services, to promptly complete and return the Escrow
Deposit Questionnaire attached hereto as Exhibit Q. Depositor consents to Iron
Mountain’s performance of any level(s) of verification Services described in
Exhibit A attached hereto and Depositor further consents to Iron Mountain’s use
of a subcontractor to perform verification Services. Any such subcontractor
shall be bound by the same confidentiality obligations as Iron Mountain and
shall not be a direct competitor to either Depositor or Beneficiary. Iron
Mountain shall be responsible for the delivery of Services of any such
subcontractor as if Iron Mountain had performed the Services. Depositor
represents that all Deposit Material is provided with all rights necessary for
Iron Mountain to verify such proprietary technology and materials upon receipt
of a Work Request for such Services or agrees to use commercially reasonable
efforts to provide Iron Mountain with any necessary use rights or permissions to
use materials necessary to perform verification of the Deposit Material.
Depositor agrees to reasonably cooperate with Iron Mountain by providing
reasonable access to its technical personnel for verification Services whenever
reasonably necessary.

3.  
Beneficiary Responsibilities and Representations.

  (a)  
Beneficiary acknowledges that, as between Iron Mountain and Beneficiary,
Beneficiary assumes all responsibility for the completeness and functionality of
all Deposit Material.
    (b)  
Beneficiary may submit a verification Work Request to Iron Mountain for one or
more of the Services defined in Exhibit A attached hereto and further consents
to Iron Mountain’s use of a subcontractor if needed to provide such Services.
Beneficiary warrants that Iron Mountain’s use of any materials supplied by
Beneficiary to perform the verification Services described in Exhibit A is
lawful and does not violate the rights of any third parties.

 

 



--------------------------------------------------------------------------------



 



4.  
Iron Mountain Responsibilities and Representations.

  (a)  
Iron Mountain agrees to use commercially reasonable efforts to provide the
Services requested by Authorized Person(s) (as identified in the “Authorized
Person(s)/Notices Table” below) representing the Depositor or Beneficiary in a
Work Request. Iron Mountain may reject a Work Request (in whole or in part) that
does not contain all required information at any time upon notification to the
Party originating the Work Request.
    (b)  
Iron Mountain will conduct a visual inspection upon receipt of any Deposit
Material and associated Exhibit B. If Iron Mountain determines that the Deposit
Material does not match the description provided by Depositor represented in
Exhibit B attached hereto, Iron Mountain will notify Depositor of such
discrepancies and notate such discrepancy on the Exhibit B.
    (c)  
Iron Mountain will provide notice to the Beneficiary of all Deposit Material
that is accepted and deposited into the escrow account under this Agreement.
    (d)  
Iron Mountain will work with a Party who submits any verification Work Request
for Deposit Material covered under this Agreement to either fulfill any standard
verification Services Work Request or develop a custom Statement of Work
(“SOW”). Iron Mountain and the requesting Party will mutually agree in writing
to an SOW on the following terms and conditions that include but are not limited
to: description of Deposit Material to be tested; description of Verification
testing; requesting Party responsibilities; Iron Mountain responsibilities;
Service Fees; invoice payment instructions; designation of the paying Party;
designation of authorized SOW representatives for both the requesting Party and
Iron Mountain with name and contact information; and description of any final
deliverables prior to the start of any fulfillment activity. After the start of
fulfillment activity, each SOW may only be amended or modified in writing with
the mutual agreement of both Parties, in accordance with the change control
procedures set forth therein.
    1.  
Iron Mountain will hold and protect Deposit Material in physical or electronic
vaults that are either owned or under the control of Iron Mountain, unless
otherwise agreed to by the Parties.
    2.  
Upon receipt of written instructions by both Depositor and Beneficiary, Iron
Mountain will permit the replacement or removal of previously submitted Deposit
Material. The Party making such request shall be responsible for getting the
other Party to approve the joint instructions.

5.  
Payment.
     
The Party responsible for payment designated in Exhibit A (“Paying Party”) shall
pay to Iron Mountain all fees as set forth in the Work Request (“Service Fees”).
Except as set forth below, all Service Fees are due within thirty (30) calendar
days from the date of invoice in U.S. currency and are non-refundable. Iron
Mountain may update Service Fees with a ninety (90) calendar day written notice
to the Paying Party during the term of this Agreement. The Paying Party is
liable for any taxes related specifically to Services purchased under this
Agreement or shall present to Iron Mountain an exemption certificate acceptable
to the taxing authorities. Applicable taxes shall be billed as a separate item
on the invoice. Depositor and Beneficiary agree that if this Agreement
terminates during the term for any reason, other than for the fault of Iron
Mountain, all prepaid fees shall be non-refundable. Any Service Fees not
collected by Iron Mountain when due shall bear interest until paid at a rate of
one percent (1%) per month (12% per annum) or the maximum rate permitted by law,
whichever is less. Notwithstanding, the non-performance of any obligations of
Depositor to deliver Deposit Material under the License Agreement or this
Agreement, Iron Mountain is entitled to be paid all Service Fees that accrue
during the Term of this Agreement.
  6.  
Term and Termination.

  (a)  
The “Term” of this Agreement is for a period of one (1) year from the Effective
Date (“Initial Term”) and will automatically renew for additional one (1) year
terms (“Renewal Term”) and continue in full force and effect until one of the
following events occur: (i) Depositor and Beneficiary provide Iron Mountain with
sixty (60) days’ prior written joint notice of their intent to terminate this
Agreement; (ii) Beneficiary provides Iron Mountain and Depositor with sixty
(60) days’ prior written notice of their intent to terminate this Agreement;
(iii) the Agreement terminates under another provision of this Agreement; or
(iv) any time after the Initial Term, Iron Mountain provides a sixty (60) days’
prior written notice to the Depositor and Beneficiary of Iron Mountain’s intent
to terminate this Agreement. If the Effective Date is not specified in the
Introduction section, then the last date noted on the signature blocks of this
Agreement shall be the Effective Date.
    (b)  
Unless the express terms of this Agreement provide otherwise, upon termination
of this Agreement, Iron Mountain shall return the Deposit Material to the
Depositor. If reasonable attempts to return the Deposit Material to Depositor
are unsuccessful, Iron Mountain shall destroy the Deposit Material.

 

Page 2 of 10



--------------------------------------------------------------------------------



 



  (c)  
In the event of the nonpayment of undisputed Service Fees owed to Iron Mountain,
Iron Mountain shall provide all Parties to this Agreement with written notice of
Iron Mountain’s intent to terminate this Agreement. Any Party to this Agreement
shall have the right to make the payment to Iron Mountain to cure the default.
If the past due payment is not received in full by Iron Mountain within thirty
(30) calendar days of the date of such written notice, then Iron Mountain shall
have the right to terminate this Agreement at any time thereafter by sending
written notice to all Parties. Iron Mountain shall have no obligation to perform
the Services under this Agreement (except those obligations that survive
termination of this Agreement) so long as any undisputed Service Fees due Iron
Mountain under this Agreement remain unpaid.

7.  
General Indemnity.
     
Subject to Section 10 and 11, each Party shall defend, indemnify and hold
harmless the others, their corporate affiliates and their respective officers,
directors, employees, and agents and their respective successors and assigns
from and against any and all claims, losses, liabilities, damages, and expenses
(including, without limitation, reasonable attorneys’ fees), arising under this
Agreement from the negligent or intentional acts or omissions of the
indemnifying Party or its subcontractors, or the officers, directors, employees,
agents, successors and assigns of any of them.
  8.  
Warranties.

  (a)  
IRON MOUNTAIN WARRANTS ANY AND ALL SERVICES PROVIDED HEREUNDER SHALL BE
PERFORMED IN A WORKMANLIKE MANNER. EXCEPT AS SPECIFIED IN THIS SECTION, ALL
EXPRESS OR IMPLIED CONDITIONS, REPRESENTATIONS, AND WARRANTIES INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OR CONDITIONS OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, SATISFACTORY QUALITY, AGAINST INFRINGEMENT OR
ARISING FROM A COURSE OF DEALING, USAGE, OR TRADE PRACTICE, ARE HEREBY EXCLUDED
TO THE EXTENT ALLOWED BY APPLICABLE LAW. AN AGGRIEVED PARTY MUST NOTIFY IRON
MOUNTAIN PROMPTLY OF ANY CLAIMED BREACH OF ANY WARRANTIES AND SUCH PARTY’S SOLE
AND EXCLUSIVE REMEDY FOR BREACH OF WARRANTY SHALL BE RETURN OF THE PORTION OF
THE FEES PAID TO IRON MOUNTAIN BY PAYING PARTY FOR SUCH NON-CONFORMING SERVICES.
THIS DISCLAIMER AND EXCLUSION SHALL APPLY EVEN IF THE EXPRESS WARRANTY AND
LIMITED REMEDY SET FORTH ABOVE FAILS OF ITS ESSENTIAL PURPOSE. THE WARRANTY
PROVIDED IS SUBJECT TO THE LIMITATION OF LIABILITY SET FORTH IN THIS AGREEMENT.
    (b)  
Depositor warrants that all Depositor information provided hereunder is accurate
and reliable and undertakes to promptly correct and update such Depositor
information during the Term of this Agreement.
    (c)  
Beneficiary warrants that all Beneficiary information provided hereunder is
accurate and reliable and undertakes to promptly correct and update such
Beneficiary information during the Term of this Agreement.
    (d)  
Ownership Warranty. Depositor warrants that it is the owner or legal custodian
of the Deposit Material and has full authority to store the Deposit Material and
direct their disposition in accordance with the terms of this Agreement.
Depositor shall reimburse Iron Mountain for any expenses reasonably incurred by
Iron Mountain (including reasonable legal fees) by reason of Iron Mountain’s
compliance with the instructions of Depositor in the event of a dispute
concerning the ownership, custody or disposition of Deposit Material stored by
Depositor with Iron Mountain.

9.  
Confidential Information.
     
Iron Mountain shall have the obligation to reasonably protect the
confidentiality of the Deposit Material. Except as provided in this Agreement
Iron Mountain shall not disclose, transfer, make available or use the Deposit
Material. Iron Mountain shall not disclose the terms of this Agreement to any
third Party. If Iron Mountain receives a subpoena or any other order from a
court or other judicial tribunal pertaining to the disclosure or release of the
Deposit Material, Iron Mountain will notify the Parties to this Agreement unless
prohibited by law. After notifying the Parties, Iron Mountain may comply in good
faith with such order. It shall be the responsibility of Depositor or
Beneficiary to challenge any such order; provided, however, that Iron Mountain
does not waive its rights to present its position with respect to any such
order. Iron Mountain will cooperate with the Depositor or Beneficiary, as
applicable, to support efforts to quash or limit any subpoena, at such party’s
expense. Any party requesting additional assistance shall pay Iron Mountain’s
standard charges or as quoted upon submission of a detailed request.
  10.  
Limitation of Liability.
     
NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT, ALL LIABILITY, IF ANY, WHETHER
ARISING IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, OF ANY PARTY TO
THIS AGREEMENT SHALL BE LIMITED TO THE AMOUNT EQUAL TO ONE YEAR OF FEES PAID OR
OWED TO IRON MOUNTAIN UNDER THIS AGREEMENT. IF CLAIM OR LOSS IS MADE IN RELATION
TO A SPECIFIC DEPOSIT OR DEPOSITS, SUCH LIABILITY SHALL BE LIMITED TO THE FEES
RELATED SPECIFICALLY TO SUCH DEPOSITS. THIS LIMIT SHALL NOT APPLY TO ANY PARTY
FOR: (I) ANY CLAIMS OF INFRINGEMENT OF ANY PATENT, COPYRIGHT OR TRADEMARK;
(II) LIABILITY FOR DEATH OR BODILY INJURY; (III) DAMAGE TO TANGIBLE PROPERTY
(EXCLUDING THE DEPOSIT MATERIAL); (IV) PROVEN THEFT; OR (V) PROVEN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. FOR THE AVOIDANCE OF DOUBT, THIS LIMIT SHALL
NOT APPLY TO DEPOSITOR AND BENEFICIARY WITH RESPECT TO ANY CLAIM, LIABILITY OR
DAMAGE ARISING UNDER OR RELATED TO ANY AGREEMENT OTHER THAN THIS AGREEMENT.

 

Page 3 of 10



--------------------------------------------------------------------------------



 



11.  
Consequential Damages Waiver.
     
IN NO EVENT SHALL ANY PARTY TO THIS AGREEMENT BE LIABLE TO ANOTHER PARTY FOR ANY
INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES, LOST PROFITS OR LOST
DATA OR INFORMATION, ANY COSTS OR EXPENSES FOR THE PROCUREMENT OF SUBSTITUTE
SERVICES, OR ANY OTHER INDIRECT DAMAGES, WHETHER ARISING IN CONTRACT, TORT
(INCLUDING NEGLIGENCE) OR OTHERWISE EVEN IF THE POSSIBILITY THEREOF MAY BE KNOWN
IN ADVANCE TO ONE OR MORE PARTIES.
  12.  
General.

  (a)  
Incorporation of Work Requests. All valid Depositor and Beneficiary Work
Requests are incorporated into this Agreement.
    (b)  
Purchase Orders. In the event that the Paying Party issues a purchase order or
other instrument used to pay Service Fees to Iron Mountain, any terms and
conditions set forth in the purchase order which constitute terms and conditions
which are in addition to those set forth in this Agreement or which establish
conflicting terms and conditions to those set forth in this Agreement are
expressly rejected by Iron Mountain.
    (c)  
Right to Make Copies. Iron Mountain shall have the right to make copies of all
Deposit Material as reasonably necessary to perform the Services. Iron Mountain
shall copy all copyright, nondisclosure, and other proprietary notices and
titles contained on Deposit Material onto any copies made by Iron Mountain. Any
copying expenses incurred by Iron Mountain as a result of a Work Request to copy
will be borne by the Party requesting the copies. Iron Mountain may request
Depositor’s reasonable cooperation in promptly copying Deposit Material in order
for Iron Mountain to perform this Agreement.
    (d)  
Choice of Law. The validity, interpretation, and performance of this Agreement
shall be controlled by and construed under the laws of the Commonwealth of
Massachusetts, USA, as if performed wholly within the state and without giving
effect to the principles of conflicts of laws.
    (e)  
Authorized Person(s). Depositor and Beneficiary must each authorize and
designate one person whose actions will legally bind such party (“Authorized
Person” who shall be identified in the Authorized Persons (s) Notices Table of
this Agreement) and who may manage the Iron Mountain escrow account through the
Iron Mountain website or written instruction. The Authorized Person for each the
Depositor and Beneficiary will maintain the accuracy of their name and contact
information provided to Iron Mountain during the term of this Agreement.
    (f)  
Right to Rely on Instructions. Iron Mountain may act in reliance upon any
instruction, instrument, or signature reasonably believed by Iron Mountain to be
genuine and from an Authorized Person(s), officer, or other employee of a Party.
Iron Mountain may assume that such representative of a Party to this Agreement
who gives any written notice, request, or instruction has the authority to do
so. Iron Mountain will not be required to inquire into the truth or evaluate the
merit of any statement or representation contained in any notice or document
reasonably believed to be from such representative. With respect to Release and
Destruction of Deposit Materials, Iron Mountain shall rely on an Authorized
Person(s).
    (g)  
Force Majeure. No Party shall be liable for any delay or failure in performance
due to events outside the defaulting Party’s reasonable control, including
without limitation acts of God, earthquake, labor disputes, shortages of
supplies, riots, war, acts of terrorism, fire, epidemics, or delays of common
carriers or other circumstances beyond its reasonable control. The obligations
and rights of the excused Party shall be extended on a day-to-day basis for the
time period equal to the period of the excusable delay.
    (h)  
Notices. All notices regarding Exhibit C (release) shall be sent by commercial
express mail or other commercially appropriate means that provide prompt
delivery and require proof of delivery. All other correspondence, including
invoices, payments, and other documents and communications, may be sent
electronically or via regular mail. The Parties shall have the right to rely on
the last known address of the other Parties. Any correctly addressed notice to
last known address of the other Parties that is relied on herein and that is
refused, unclaimed, or undeliverable because of an act or omission of the Party
to be notified as provided herein shall be deemed effective as of the first date
that said notice was refused, unclaimed, or deemed undeliverable by electronic
mail, the postal authorities by mail, through messenger or commercial express
delivery services.

 

Page 4 of 10



--------------------------------------------------------------------------------



 



  (i)  
No Waiver. No waiver of rights under this Agreement by any Party shall
constitute a subsequent waiver of this or any other right under this Agreement.
    (j)  
Assignment. No assignment of this Agreement by Depositor or Beneficiary or any
rights or obligations of Depositor or Beneficiary under this Agreement is
permitted without the written consent of Iron Mountain, which shall not be
unreasonably withheld or delayed. Iron Mountain shall have no obligation in
performing this Agreement to recognize any successor or assign of Depositor or
Beneficiary unless Iron Mountain receives clear, authoritative and conclusive
written evidence of the change of parties.
    (k)  
Severability. In the event any of the terms of this Agreement become or are
declared to be illegal or otherwise unenforceable by any court of competent
jurisdiction, such term(s) shall be null and void and shall be deemed deleted
from this Agreement. All remaining terms of this Agreement shall remain in full
force and effect. If this paragraph becomes applicable and, as a result, the
value of this Agreement is materially impaired for any Party, as determined by
such Party in its sole discretion, then the affected Party may terminate this
Agreement by written notice to the others.
    (l)  
Independent Contractor Relationship. Depositor and Beneficiary understand,
acknowledge, and agree that Iron Mountain’s relationship with Depositor and
Beneficiary will be that of an independent contractor and that nothing in this
Agreement is intended to or should be construed to create a partnership, joint
venture, or employment relationship.
    (m)  
Attorneys’ Fees. In any suit or proceeding between the Parties relating to this
Agreement, the prevailing Party will have the right to recover from the other(s)
its costs and reasonable fees and expenses of attorneys, accountants, and other
professionals incurred in connection with the suit or proceeding, including
costs, fees and expenses upon appeal, separately from and in addition to any
other amount included in such judgment. This provision is intended to be
severable from the other provisions of this Agreement, and shall survive and not
be merged into any such judgment.
    (n)  
No Agency. No Party has the right or authority to, and shall not, assume or
create any obligation of any nature whatsoever on behalf of the other Parties or
bind the other Parties in any respect whatsoever.
    (o)  
Disputes. Any dispute, difference or question relating to or arising among any
of the Parties concerning the construction, meaning, effect or implementation of
this Agreement or the rights or obligations of any Party hereof will be
submitted to, and settled by arbitration by a single arbitrator chosen by the
corresponding Regional Office of the American Arbitration Association in
accordance with the Commercial Rules of the American Arbitration Association.
The Parties shall submit briefs of no more than 10 pages and the arbitration
hearing shall be limited to two (2) days maximum. The arbitrator shall apply
Massachusetts law. Unless otherwise agreed by the Parties, arbitration will take
place in Boston, Massachusetts, U.S.A. Any court having jurisdiction over the
matter may enter judgment on the award of the arbitrator. Service of a petition
to confirm the arbitration award may be made by regular mail or by commercial
express mail, to the attorney for the Party or, if unrepresented, to the Party
at the last known business address. If however, Depositor or Beneficiary refuse
to submit to arbitration, the matter shall not be submitted to arbitration and
Iron Mountain may submit the matter to any court of competent jurisdiction for
an interpleader or similar action. Unless adjudged otherwise, any costs of
arbitration incurred by Iron Mountain, including reasonable attorney’s fees and
costs, shall be divided equally and paid by Depositor and Beneficiary.
    (p)  
Regulations. All Parties are responsible for and warrant, to the extent of their
individual actions or omissions, compliance with all applicable laws, rules and
regulations, including but not limited to: customs laws; import; export and
re-export laws; and government regulations of any country from or to which the
Deposit Material may be delivered in accordance with the provisions of this
Agreement.
    (q)  
No Third Party Rights. This Agreement is made solely for the benefit of the
Parties to this Agreement and their respective permitted successors and assigns,
and no other person or entity shall have or acquire any right by virtue of this
Agreement unless otherwise agreed to by all the parties hereto.
    (r)  
Entire Agreement. The Parties agree that this Agreement, which includes all the
Exhibits attached hereto and all valid Work Requests submitted by the Parties,
is the complete agreement between the Parties hereto concerning the subject
matter of this Agreement and replaces any prior or contemporaneous oral or
written communications between the Parties. There are no conditions,
understandings, agreements, representations, or warranties, expressed or
implied, which are not specified herein. Each of the Parties herein represents
and warrants that the execution, delivery, and performance of this Agreement has
been duly authorized and signed by a person who meets statutory or other binding
approval to sign on behalf of its business organization as named in this
Agreement. This Agreement may only be modified by mutual written agreement of
the Parties.
    (s)  
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be an original, but all of which together shall constitute one
instrument.

 

Page 5 of 10



--------------------------------------------------------------------------------



 



  (t)  
Survival. Sections 6 (Term and Termination), 7 (General Indemnity), 8
(Warranties), 9 (Confidential Information), 10 (Limitation of Liability)
11(Consequential Damages Waiver), and 12 (General) of this Agreement shall
survive termination of this Agreement or any Exhibit attached hereto.
    (u)  
Affiliates. “Affiliates”, as used herein, shall mean those entities controlled
by, or under common control with, a party of this Agreement. For purposes of the
foregoing definition “control” (including “controlled by” and “under common
control”) shall mean ownership of, or the right to acquire; (a) not less than
fifty percent (50%) of the voting stock of a corporation, (b) the right to vote
not less than fifty (50%) of the voting stock of a corporation, or (c) not less
than fifty percent (50%) ownership interest in a partnership or other business
entity. It is the intention of the parties (i) that each Affiliate shall be
bound by the terms and conditions of this Agreement, (ii) that all of the
services provided under this Agreement be made available to each Affiliate,
(iii) each Affiliate shall be entitled to enforce this Agreement against Iron
Mountain and that (iv) each Affiliate shall be a third party beneficiary of this
Agreement.

 

Page 6 of 10



--------------------------------------------------------------------------------



 



NOTE: SIGNATURE BLOCKS FOLLOW ON THE NEXT PAGE
Note: If contracting electronically via the online portal, clicking the “I
Accept” button displayed as part of the ordering process, evidences agreement to
the preceding terms and conditions (the ‘Agreement”). If you are entering into
this Agreement via the online portal on behalf of a company or other legal
entity, you represent that you have the authority to bind such entity to these
terms and conditions, in which case the terms “you” or “your” shall refer to
such entity. If you do not have such authority, or if you do not agree with
these terms and conditions, you must select the “I Decline” button.

             
DEPOSITOR
      BENEFICIARY    

              Company Name:   Sierra Nevada Corporation.   Company Name:  
ORBCOMM Inc.
Signature:
      Signature:    
 
           
Print Name:
      Print Name:    
 
           
Title:
      Title:    
 
           
Date:
      Date:    
 
           
Email Address
      Email Address:    
 
           

IRON MOUNTAIN INTELLECTUAL PROPERTY MANAGEMENT, INC.

             
Signature:
           
 
           
Print Name:
           
 
           
Title:
           
 
           
Date:
           
 
           
Email Address:
  ipmclientservices@ironmountain.com        

NOTE: Authorized Person(s)/Notices Table, Billing Contact Information Table and
exhibits follow

 

Page 7 of 10



--------------------------------------------------------------------------------



 



DEPOSITOR — Authorized Person(s)/Notices Table
Provide the name(s) and contact information of the Authorized Person(s) under
this Agreement. All notices will be sent to the person(s) at the address(es) set
forth below. This is required information.

      Company:   Sierra Nevada Corporation
Administrative Contact
   
Print Name:
   
 
   
Title:
   
Email Address
   
 
   
Address 1
   444 Salomon Circle
 
   
Address 2
   
 
   
City/State/Province
   Sparks, NV.
 
   
Postal/Zip Code
   89434-9651
 
   
Phone Number
   775.331.0222
 
   
Fax Number
   775.331.0370
 
   

BENEFICIARY — Authorized Person(s)/Notices Table
Provide the name(s) and contact information of the Authorized Person(s) under
this Agreement. All notices will be sent to the person(s) at the address(es) set
forth below. This is required information.

      Company:   Orbcomm, Inc.
Administrative Contact
   
Print Name:
   
 
   
Title:
   
 
   
Email Address
   
 
   
Address 1
   21700 Atlantic Blvd.
 
   
Address 2
   
 
   
City/State/Province
   Dulles, VA
 
   
Postal/Zip Code
   20166
 
   
Phone Number
   7034336000
 
   
Fax Number
   7034336380
 
   

IRON MOUNTAIN INTELLECTUAL PROPERTY MANAGEMENT, INC.
All notices should be sent to ipmclientservices@ironmountain.com OR
Iron Mountain Intellectual Property Management, Inc., Attn: Client Services
2100 Norcross Parkway, Suite 150
Norcross, Georgia, 30071, USA.
Telephone: 800-875-5669
Facsimile: 770-239-9201

 

Page 8 of 10



--------------------------------------------------------------------------------



 



Billing Contact Information Table
Please provide the name and contact information of the Billing Contact under
this Agreement. All Invoices will be sent to this individual at the address set
forth below.

             
Print Name:
      Print Name:    
 
           
Title:
      Title:    
 
           
Email Address
      Email Address    
 
           
Street Address
      Street Address   21700 Atlantic Boulevard, Ste 300
 
           
Province/City/State
      Province/City/State   Dulles, VA
 
           
Postal/Zip Code
      Postal/Zip Code   20166
 
           
Phone Number
      Phone Number   (703) 433-6420
 
           
Fax Number
      Fax Number   (703) 433-6380
 
           
Purchase order #
      Purchase order #    
 
           

 

Page 9 of 10



--------------------------------------------------------------------------------



 



MUST BE COMPLETED Exhibit A — Escrow Service Work Request — Deposit Account
Number:                     

                                                  Paying Party     Service
Description — Three Party Escrow Agreement                   Check box to
Service   All services are listed below. Services in shaded tables   One-      
    identify the Paying Check box(es)   are required for every new escrow
account set up.   Time   Annual   Party for each to order service   Some
services may not be available under the Agreement.   Fees   Fees   service
below.
þ Setup Fee
  Iron Mountain will setup a new escrow deposit account using a standard escrow
agreement. Custom contracts are subject to the Custom Contract Fee noted below.
  $1250       o Depositor — OR —
þ Beneficiary
þ Deposit Account Fee- including Escrow
Management Center
Access
  Iron Mountain will set up one deposit account to manage and administrate
access to Deposit Material that will be securely stored in controlled media
vaults. Furthermore, Iron Mountain will provide account services that include
unlimited deposits, electronic vaulting, access to Iron Mountain Connect™ Escrow
Management Center for secure online account management, submission of electronic
Work Requests, and communication of status. A Client Manager will be assigned to
each deposit account and provide training upon request to facilitate secure
Internet access to the account and ensure fulfillment of Work Requests. An
oversize fee may apply.       $1,000   o Depositor — OR —
þ Beneficiary
þ Beneficiary Fee
including Escrow
Management Center
Access
  Iron Mountain will fulfill a Work Request to add a Beneficiary to an escrow
deposit account and manage access rights associated with the account.
Beneficiary will have access to Iron Mountain Connect™ Escrow Management Center
for secure online account management, submission of electronic Work Requests,
and communication of status. A Client Manager will be assigned to each deposit
account and provide training upon request to facilitate secure Internet access
to the account and ensure fulfillment of Work Requests.           $700   o
Depositor — OR — þ Beneficiary
o Add Deposit
Tracking
Notification
  At least semi-annually, Iron Mountain will send an update reminder to
Depositor. Thereafter, Beneficiary will be notified of last deposit.     N/A    
$ 375     o Depositor — OR —
o Beneficiary
o Add File List Test
  Iron Mountain will fulfill a Work Request to perform a File List Test, which
includes analyzing deposit media readability, file listing, creation of file
classification table, virus scan, and assurance of completed deposit
questionnaire. A final report will be sent to the Paying Party regarding the
Deposit Material to ensure consistency between Depositor’s representations
(i.e., Exhibit B and Supplementary Questionnaire) and stored Deposit Material. 
  $ 2,500       N/A     o Depositor — OR —
o Beneficiary
o Add Level 1 —
Inventory Test
  Iron Mountain will perform an Inventory Test on the initial deposit, which
includes Analyzing deposit media readability, virus scanning, developing file
classification tables, identifying the presence/absence of build instructions,
and identifying materials required to recreate the Depositor’s software
development environment. Output includes a report which will include build
instructions, file classification tables and listings. In addition, the report
will list required software development materials, including, without
limitation, required source code languages and compilers, third-party software,
libraries, operating systems, and hardware, as well as Iron Mountain’s analysis
of the deposit. Fee Contingencies Enclosed.   $ 5,000       N/A     o Depositor
— OR —
o Beneficiary
o Add Level 2 —
Deposit Compile
Test
  Iron Mountain will fulfill a Work Request to perform a Deposit Compile Test,
which includes the Inventory Test as described above plus recreating the
Depositor’s software development environment, compiling source files and
modules, linking libraries and recreating executable code, pass/fail
determination, creation of comprehensive build instructions with a final report
sent to the Paying Party regarding the Deposit Material.  The Paying Party and
Iron Mountain will agree on a custom Statement of Work (“SOW”) prior to the
start of fulfillment.    Based on SOW     N/A     o Depositor — OR —
o Beneficiary
o Add Level 3 —
Deposit Usability
Test — Binary
Comparison
  Iron Mountain will fulfill a Work Request to perform one Deposit Compile Test
Binary Comparison which includes a comparison of the files built from the
Deposit Compile Test to the actual licensed technology on the Beneficiary’s site
to ensure a full match in file size, with a final report sent to the Requesting
Party regarding the Deposit Material.  The Paying Party and Iron Mountain will
agree on a custom Statement of Work (“SOW”) prior to the start of fulfillment. 
  Based on SOW     N/A     o Depositor — OR —
o Beneficiary
o Add Level 4 —
Deposit Usability
Test — Full
Usability Test
  Iron Mountain will fulfill a Work Request to perform one Deposit Compile Test
Full Usability which includes a confirmation that the built applications work
properly when installed. A final report will be sent to the Paying Party
regarding the Deposit Material.  The Paying Party and Iron Mountain will agree
on a custom Statement of Work (“SOW”) prior to the start of fulfillment.   Based
on SOW     N/A     o Depositor — OR —
o Beneficiary
o Add Dual/Remote
Vaulting
  Iron Mountain will fulfill a Work Request to store deposit materials in one
additional location as defined within the Service Agreement. Duplicate storage
request may be in the form of either physical media or electronic storage.    
N/A     $ 500     o Depositor — OR —
o Beneficiary
o Release Deposit
Material
  Iron Mountain will process a Work Request to release Deposit Material by
following the specific procedures defined in Exhibit C “Release of Deposit
Materials” the Escrow Service Agreement.   $ 500       N/A     o Depositor — OR
—
o Beneficiary
o Add Custom Services
  Iron Mountain will provide its Escrow Expert consulting based on a custom SOW
mutually agreed to by all Parties.   $175/hour     N/A     o Depositor — OR —
o Beneficiary
o Custom Contract Fee
  Custom contracts are subject to the Custom Contract Fee, which covers the
review and processing of custom or modified contracts.   $ 500       N/A     o
Depositor — OR —
o Beneficiary

Note: Parties may submit Work Requests via written instruction or electronically
through the online portal.

 

Page 10 of 10



--------------------------------------------------------------------------------



 



Exhibit B
Deposit Material Description
Company Name: Sierra nevada Corporation Escrow Account Number:
                    
Deposit Name                      and Deposit Version                     
(Deposit Name will appear in account history reports)
Deposit Media (Please Label All Media with the Deposit Name Provided Above)

              Media Type   Quantity   Media Type   Quantity
þ o CD-ROM / DVD
      o 3.5” Floppy Disk    
 
           
o DLT Tape
      o Documentation    
 
           
o DAT Tape
      o Hard Drive / CPU    
 
           
 
      o Circuit Board    
 
           

                  Total Size of Transmission             (specify in bytes)   #
of Files   # of Folders
o Internet File Transfer
           
 
           
o Other (please describe below):
           
 
           

Deposit Encryption (Please check either “Yes” or “No” below and complete as
appropriate)
Is the media or are any of the files encrypted? o Yes or þ No
If yes, please include any passwords and decryption tools description below.
Please also deposit all necessary encryption software with this deposit.

                 
Encryption tool name
   
 
  Version    
 
   

     
Hardware required
   
 
   

     
Software required
   
 
   

     
Other required information
   
 
   

Deposit Certification (Please check the box below to Certify and Provide your
Contact Information)

     
o I certify for Depositor that the above described Deposit Material has been
transmitted electronically or sent via commercial express mail carrier to Iron
Mountain at the address below.
  o Iron Mountain has inspected and accepted the above described Deposit
Material either electronically or physically. Iron Mountain will notify
Depositor of any discrepancies.
 
   
Name:
  Name:
 
   
Print Name:
  Print Name:
 
   
Date:
  Date:
 
   
Email Address:
   
 
   
Telephone Number:
   
 
   
Fax Number:
   
 
   

Note: If Depositor is physically sending Deposit Material to Iron Mountain,
please label all media and mail all Deposit Material with the appropriate
Exhibit B via commercial express carrier to the following address:

     
Iron Mountain Intellectual Property Management, Inc.
  Telephone: 800-875-5669
Attn: Vault Administration
  Facsimile: 770- 239-9201
2100 Norcross Parkway, Suite 150
   
Norcross, GA 30071
   

FOR IRON MOUNTAIN USE ONLY: (NOTED DISCREPANCIES ON VISUAL INSPECTION)
 
 

 

 



--------------------------------------------------------------------------------



 



Exhibit C
RELEASE OF DEPOSIT MATERIALS
Deposit Account Number:                     
Iron Mountain will use the following procedures to process any Beneficiary Work
Request to release Deposit Material. All notices under this Exhibit C shall be
sent pursuant to the terms of Section 12(h) Notices.

  1.   Release Conditions. The Depositor and Beneficiary agree that a Work
Request for the release of the Deposit Material shall be based solely on one or
more of the following conditions (defined as “Release Conditions”):

  (i)   Depositor’s breach of the license agreement or other agreement between
the Depositor and the Beneficiary regulating the use of the Deposit Material
covered under this Agreement; or

  (ii)   Failure of the Depositor to function as a going concern or to operate
in the ordinary course; or

  (iii)   Depositor is subject to voluntary or involuntary bankruptcy.

  2.   Release Work Request. A Beneficiary may submit a Work Request to Iron
Mountain to release the Deposit Material covered under this Agreement. Iron
Mountain will send a written notice of this Beneficiary Work Request within five
(5) business days to the Depositor’s Authorized Person(s).

  3.   Contrary Instructions. From the date Iron Mountain mails written notice
of the Beneficiary Work Request to release Deposit Material covered under this
Agreement, Depositor authorized representative(s) shall have ten (10) business
days to deliver to Iron Mountain contrary instructions. Contrary instructions
shall mean the written representation by Depositor that a Release Condition has
not occurred or has been cured (“Contrary Instructions”). Contrary Instructions
shall be on company letterhead and signed by an authorized Depositor
representative. Upon receipt of Contrary Instructions, Iron Mountain shall
promptly send a copy to Beneficiary’s Authorized Person(s). Additionally, Iron
Mountain shall notify both Depositor and Beneficiary Authorized Person(s) that
there is a dispute to be resolved pursuant to the Disputes provisions of this
Agreement. Iron Mountain will continue to store Deposit Material without release
pending (i) joint instructions from Depositor and Beneficiary with instructions
to release the Deposit Material; or (ii) dispute resolution pursuant to the
Disputes provisions of this Agreement; or (iii) receipt of an order from a court
of competent jurisdiction.

  4.   Release of Deposit Material. If Iron Mountain does not receive Contrary
Instructions from an authorized Depositor representative, Iron Mountain is
authorized to release Deposit Material to the Beneficiary or, if more than one
Beneficiary is registered to the deposit, to release a copy of Deposit Material
to the Beneficiary. Iron Mountain is entitled to receive any undisputed, unpaid
Service Fees due Iron Mountain from the Parties before fulfilling the Work
Request to release Deposit Material covered under this Agreement. Any Party may
cure a default of payment of Service Fees.

  5.   Termination of Agreement Upon Release. This Agreement will terminate upon
the release of Deposit Material held by Iron Mountain.

  6.   Right to Use Following Release. Beneficiary has the right under this
Agreement to use the Deposit Material for the sole purpose of continuing the
benefits afforded to Beneficiary by the License Agreement. Notwithstanding, the
Beneficiary shall not have access to the Deposit Material unless there is a
release of the Deposit Material in accordance with this Agreement. Beneficiary
shall be obligated to maintain the confidentiality of the released Deposit
Material.

 

 



--------------------------------------------------------------------------------



 



ESCROW DEPOSIT QUESTIONNAIRE
Introduction
From time to time, technology escrow beneficiaries may exercise their right to
perform verification services. This is a service that Iron Mountain provides for
the purpose of validating relevance, completeness, currency, accuracy and
functionality of deposit materials.
Purpose of Questionnaire
In order for Iron Mountain to determine the deposit material requirements and to
quote fees associated with verification services, a completed deposit
questionnaire is requested. It is the responsibility of the escrow depositor to
complete the questionnaire.
Instructions
Please complete the questionnaire in its entirety by answering every question
with accurate data. Upon completion, please return the completed questionnaire
to the beneficiary asking for its completion, or e-mail it to Iron Mountain to
the attention of verification@ironmountain.com
Escrow Deposit Questionnaire
General Description

  (i)   What is the general function of the software to be placed into escrow?  
  (ii)   On what media will the source code be delivered?     3.   What is the
size of the deposit in megabytes?

Requirements for the Execution of the Software Protected by the Deposit

  1.   What are the system hardware requirements to successfully execute the
software? (memory, disk space, etc.)     2.   How many machines are required to
completely set up the software?

  3.   What are the software and system software requirements, to execute the
software and verify correct operation?

Requirements for the Assembly of the Deposit

  A.   Describe the nature of the source code in the deposit. (Does the deposit
include interpreted code, compiled source, or a mixture? How do the different
parts of the deposit relate to each other?)     B.   How many build processes
are there?

  C.   How many unique build environments are required to assemble the material
in the escrow deposit into the deliverables?

  D.   What hardware is required for each build environment to compile the
software? (including memory, disk space, etc.)

  E.   What operating systems (including versions) are used during compilation?
Is the software executed on any other operating systems/version?

  F.   How many separate deliverable components (executables, share libraries,
etc.) are built?

  G.   What compilers/linkers/other tools (brand and version) are necessary to
build the application?

  H.   What, if any, third-party libraries are used to build the software?

  I.   How long does a complete build of the software take? How much of that
time requires some form of human interaction and how much is automated?

  J.   Do you have a formal build document describing the necessary steps for
system configuration and compilation?

  K.   Do you have an internal QA process? If so, please give a brief
description of the testing process.

  L.   Please list the appropriate technical person(s) Iron Mountain may contact
regarding this set of escrow deposit materials.

Please provide your technical verification contact information below:

         
COMPANY:
       
 
 
 
   
SIGNATURE:
       
 
 
 
   
PRINT NAME:
       
 
 
 
   
ADDRESS 1:
       
 
 
 
   
ADDRESS 2:
       
 
 
 
   
CITY, STATE, ZIP
       
 
 
 
   
TELEPHONE:
       
 
 
 
   
EMAIL ADDRESS:
       
 
 
 
   

For additional information about Iron Mountain Technical Verification Services,
please contact
Manager of Verification Services at 978-667-3601 ext. 100 or by e-mail at
mailto: verification@ironmountain.com

 

 



--------------------------------------------------------------------------------



 



ADDENDUM TO
IRON MOUNTAIN THREE-PARTY ESCROW SERVICE AGREEMENT
1. SOFTWARE DEPOSIT
(a) As used herein:
“Underlying Agreement” means that certain ORBCOMM Generation 2 Procurement
Agreement, dated May 5, 2008, by and between ORBCOMM Inc. as Customer” and
Sierra Nevada Corporation as “Contractor,” and any amendments and exhibits
thereto relevant to escrow deposits of any works as defined therein,
communicated to Iron Mountain as amended Instructions in accordance with the
terms of this Three-Party Escrow Service Agreement; and “Depositor” has the same
meaning as “Contractor” in the Underlying Agreement; and “Beneficiary” has the
same meaning as “Customer” in the Underlying Agreement.
(b) Within sixty days from the Effective Date, Depositor shall make an initial
deposit that is complete and functional of all proprietary technology and other
materials covered under this Agreement and the Underlying Agreement that existed
on or prior to the Effective Date. In addition, within thirty days of the
completion of Critical Design Review, Depositor shall deposit with Iron
Mountain, and in accordance with the terms of this Three-Party Escrow Service
Agreement, copies of all work-in-progress on the matters listed in 1.1-1.5
below. Copies of all work-in-progress on the matters listed in 1.1-1.5 below
shall be provided in a mutually agreed upon schedule, but no less frequently
than quarterly.
(c) This deposit requirement is in addition to, and not a substitute for, the
timely delivery to Beneficiary of the same or similar Deliverables according to
schedules established in the Underlying Agreement. As between Beneficiary and
Depositor, in case of any inconsistency between the Underlying Agreement and
this Addendum to the Three-Party Escrow Service Agreement, terms and provisions
of the former shall prevail.
(d) Whenever there is no substantial change in specific materials to be
deposited pursuant to this Exhibit from the deposit of the same materials made
in the previous deposit, Depositor shall so certify, in writing, to both Iron
Mountain and Beneficiary; but it shall thereafter be the duty of the Depositor,
promptly upon any substantial change in said materials, to deposit a copy
thereof that otherwise complies with the requirements of the Three-Party Escrow
Service Agreement.
1.1 FLIGHT SOFTWARE SOURCE CODE
The Depositor shall deposit on standard media a complete copy of the all
work-in-progress on all the Flight Satellite source code and software image
files for each Flight Satellite. If the software is different for each
Satellite, then one work-in-progress baseline source code can be delivered along
with Satellite specific source code changes for each Satellite. The Depositor
shall deposit the relevant compiler and OS version information needed to
recompile the flight software image if required. The Depositor shall also
deposit work-in-progress on modeling diagram and software design overview
information for all the flight software.
1.2 Payload DSP Documentation
The Depositor shall deposit all work-in-progress documentation for all DSP
algorithms that thoroughly describes the algorithms with respect to timing,
sampling, and filtering and that is mathematically rigorous in the documentation
of collision detection, resolution, noise estimation, and sync detection
algorithms.
1.3 GSE Software
The Depositor shall deposit all work-in-progress on all the custom GSE software,
Satellite Simulator, and FlatSat GSE. The Depositor shall also deposit all
licenses for any commercial software products used for the GSE.

 

 



--------------------------------------------------------------------------------



 



1.4 Telemetry Database
The Depositor shall deposit all work-in-progress on an electronic database file
which contains all the relevant Satellite telemetry in the agreed upon format.
Details and format of the Satellite telemetry database shall be documented in
the Satellite Telemetry and Command Software Interface Control Document, to be
filed by Depositor and Beneficiary with Iron Mountain.
1.5 Command Database
The Depositor shall deposit all work-in-progress on an electronic database file
which contains all the relevant Satellite commands in an agreed upon format.
Details and format of the Satellite command database shall be documented in the
Satellite Telemetry and Command Software Interface Control Document, to be filed
by Depositor and Beneficiary with Iron Mountain.

                      AGREED:                
 
                    ORBCOMM INC.       Sierra Nevada Corporation
 
                   
By:
      Date:   By:       Date:
 
 
 
         
 
    ACCEPTED:                
 
                    IRON MOUNTAIN                
 
                   
By:
      Date:            
 
 
 
               

 

 



--------------------------------------------------------------------------------



 



Exhibit G
SECURED CREDIT FACILITY
THIS EXHIBIT IS ONLY INTENDED TO OUTLINE THE MATERIAL TERMS AROUND WHICH A MORE
DETAILED DEFINITIVE AGREEMENT, WITH OTHER CUSTOMARY TERMS, CAN BE COMPLETED IN
THE EVENT THAT BORROWER ELECTS TO ESTABLISH THE CREDIT FACILITY.
Sierra Nevada Corporation as the Lender will provide a credit facility to
ORBCOMM Inc. as the Borrower, with a maximum sum available of $20,000,000.00
providing for cash advances during months 24-44 of the Agreement, subject to the
terms set forth below. ORBCOMM will provide Lender 45 days written notice of its
intent to establish the credit facility.
The $20 Million Credit Facility (the “Credit Facility” or “Revolver”) will be
subject to the following covenants and limitations:
The Revolver will be subject to a borrowing base (the “Borrowing Base”)
consisting of the sum of 90% of billed receivables, not more than 90 days past
due. The Borrowing Base may also be expanded to include collateral other than
pledged receivables to the extent agreed to in writing by Lender and Borrower,
and subject to the maximum sum available of $20,000,000.00.
Borrower must have positive EBITDA as demonstrated at the close of the most
recent fiscal quarter and every quarter thereafter until the Credit Facility is
paid in full.
The proceeds of the Credit Facility shall be used for making Milestone payments
under the Agreement, working capital, capital expenditures, letters of credit,
and other lawful corporate purposes.
Lender will flow down all applicable interest rates and the associated interest
payment schedule of such interest rates to the Borrower that are established
between the Lender and the Lender’s Credit Facility obtained from outside
sources.
The Lender will also flow down arrangement and upfront fees to the Borrower on a
pro-rata share of the aggregate principal amount of the Credit Facility. The
Lender will not flow down administrative agency fees to the Borrower. The total
fee is estimated to be 0.25% of the aggregate principal amount.
The Lender shall receive a first priority security interest in all accounts
receivables and any other assets used to expand the Borrowing Base pledged by
the Borrower and subsidiaries (the “Collateral”) at the time the Credit Facility
is established.
The Lender will be allowed to conduct due diligence to verify that Borrower has
positive EBITDA; as well as to verify the existence of the Collateral pledged
during the due diligence process and from time to time throughout the term the
Credit Facility is being used.
The Borrower may prepay the Revolver in whole or in part at any time without
penalty, subject to reimbursement to the Lender of any breakage costs the Lender
may incur with outside funding sources. The Credit Facility will be paid in
full, including any interest payments and any expenses related thereto, within
30 days after the earlier of (i) Month 44 of the Milestone Payment Schedule or
(ii) the successful completion of Milestone 31 (SS#3 Launch).
The Borrower will provide representations recording the accuracy and
completeness of specified financial documents submitted to support utilization
of the Credit Facility from time to time as required under herein.

 

 



--------------------------------------------------------------------------------



 



The Borrower shall provide, or cause to be provided, to the Lender the
Borrower’s audited consolidated/consolidating financial statements along with
applicable compliance certifications regarding the Collateral. As long as the
line is being utilized the Borrower will provide the Lender with a monthly A/R
aging to support the accounts receivable amounts pledged under the line.
Covenants as to the disposition or pledging of Borrower’s assets shall be
limited to the Collateral and financial covenants shall be limited to
maintaining positive EBITDA.
Events of default include, without limitation, the following: (i) nonpayment of
principal, interest, fees or other amounts; (ii) violation of covenants;
(iii) inaccuracy of representations and warranties; (iv) cross-default to other
material agreements and indebtedness; (v) bankruptcy and other insolvency
events; (vi) creditor or forfeiture proceedings; (vii) actual or asserted
invalidity of any loan documentation or security interests; and (viii) change in
control.


 

 



--------------------------------------------------------------------------------



 



ORBCOMM Inc.   BAFO Process    

Due Diligence Checklist — Exhibit H
The items set forth in this checklist are requested with respect to Sierra
Nevada Corporation in connection with the proposed Gen-2 Procurement Agreement
with ORBCOMM (the “contract”). Please provide copies of the indicated documents
or the information requested as appropriate which shall be treated as
“Proprietary Information as defined under that certain Agreement of Disclosure
and Safeguarding of Proprietary Information dated October 19, 2007.

          Item   Notes/Status A. FINANCIAL    
A1
  Most recent audited financial report (financial statements with footnotes)
-2006.   Posted in Data Room
A2
  Unaudited financial report for most recent fiscal year (financial statements
with footnotes) -2007.   Posted in Data Room
A3
  Unaudited financial statements with full year Proforma for current fiscal year
— 2008.   Posted in Data Room
A4
  Forecast/plan for the period of 2008-2009.   Posted in Data Room
A5
  Contact information for major suppliers/Team Members of the contract.   Posted
in Data Room
A6
  List of major customers, with contact information — Top five customers based
on contract value.   Posted in Data Room B. GENERAL CORPORATE    
B1
  Organization chart (including Board members).   Posted in Data Room
B2
  Certified copy of Articles/Certificate of Incorporation and amendments.  
Posted in Data Room Including Letter from NV Sec. of State regarding 1966
Amendment.
B3
  Certified copy of Bylaws and amendments.   Posted in Data Room
B4
  List of subsidiaries, affiliates, branches, partnerships, joint ventures,
sales offices, etc.   Posted in Data Room

          Confidential       5/5/2008

 Page 1 

 

 



--------------------------------------------------------------------------------



 



ORBCOMM Inc.   BAFO Process    

          Item   Notes/Status
B5
  Summary of insurance coverage, including casualty, business interruption,
liability, D&O, key man, etc. — company, agent, coverage.   Posted in Data Room
C. CAPITAL STOCK    
C1
  List of common stockholders, option holders, warrant holders, preferred stock
holders, convertible debt holders, committed share issuances, etc. (include
amounts owned, date of grant, vesting schedule, etc.).   Posted in Data Room
C2
  Copy of any agreements with shareholders (e.g., voting agreements,
registration rights agreements).   Except as otherwise provided in the
organizational documents, there are no separate agreements. D. TAX/Export
Licensing    
D1
  Diagram of corporate structure and tax profile of each entity (C-corp, S-corp,
etc.).   Posted in Data Room
D2
  Copies of all TAAs’ related to the contract and contact name for customs and
export licensing.   Posted in Data Room E. GENERAL CONTRACT    
E1
  Copies of all license agreements involving patents, trade secrets, cross
licenses, trademarks, copyrights, licenses, second souring, development
arrangements (including software), etc., both by third parties to the company
and by the company to third parties in each case related to the contract.   To
be provided upon execution of contracts with vendors.
E2
  Copies of all lending agreement/documents.   Posted in Data Room
E3
  Description of any material joint ventures, strategic alliance, and corporate
partnership agreements.   None.
E4
  Copies of all other contracts to which company is a party which are material –
Top five highest contract value contracts with periods of performance and
contract value provided cumulatively.   Posted in Data Room
E5
  Copies of final statements of work and contracts with Team Members (Pricing
items can be redacted).   Posted in Data Room F. PRODUCT/CONTRACT SPECIFIC    
F1
  Please provide an updated list the individuals who will be working on the
contract. For each such individual, provide: (a) job title; (b) present company
and/or academic affiliations; (c) company and/or academic affiliations; (d)
copies of non-disclosure agreements.   Posted in Data Room

          Confidential     5/5/2008

 Page 2 

 

 



--------------------------------------------------------------------------------



 



ORBCOMM Inc.   BAFO Process    

          Item   Notes/Status G. PERSONNEL RELATED    
G1
  Summary of key management personnel (officers, directors, others).   As
provided in B1, B4
G2
  Summary of key personnel (engineering, manufacturing, others) to be listed on
Exhibit C of the contract including names, ages, responsibilities, educational
background and recent business experience, that are important to this contract.
Please provide an updated organizational chart that ties into the key personnel
listed on Exhibit C of the contract.   Posted in Data Room

          Confidential       5/5/2008

 Page 3 

 

 